 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 357 NLRB No. 44 
415
Local Union No. 1827, United Brotherhood of Car-
penters and Joiners of America 
and
 United Par-
cel Service, Inc.  Local Union No. 1506, United Brotherhood of Car-
penters and Joiners of America 
and
 Eliason & 
Knuth of Arizona, Inc. 
and Associated General 
Contractors of America Sa
n Diego Chapter, Inc. 
and
 Today™s IV, Inc. d/b/a Westin Bonaventure 
Hotel And Suites 
 Local Union No. 209, United Brotherhood of Carpen-
ters and Joiners of America 
and
 King™s Hawai-
ian Retail, Inc., d/b/a King™s Hawaiian Restau-
rant And Bakery 
 Mountain West Regional Council of Carpenters 
and
 Eliason & Knuth of Denver, Inc.  
Cases 28ŒCCŒ
000933, 28ŒCCŒ000934, 28ŒCCŒ000935, 28ŒCCŒ
000939, 28ŒCCŒ000937 (Formerly 21ŒCCŒ
003307), 28ŒCCŒ000938 (Formerly 21ŒCCŒ

003312), 28ŒCCŒ000942 (Formerly 31ŒCCŒ
002103), and 28ŒCCŒ000945 (Formerly 27ŒCCŒ
000873) 
August 11, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER, PEARCE, AND 
HAYES This case again raises the question of whether the Re-
spondent Unions violated Section 8(b)(4)(ii)(B) of the 

Act by displaying large, stationary banners at the busi-
ness locations of various secondary employers. The 
judge found that all of the banners constituted picketing, 
that the Respondents acted with an unlawful secondary 
object, and that the banner 
displays therefore violated 
Section 8(b)(4)(ii)(B).
1                                                            
1 On May 9, 2003, Administrative Law Judge Lana H. Parke issued 
the attached decision.  The General Counsel and the Respondents filed 
exceptions and supporting briefs.  Charging Party Associated General 
Contractors filed exceptions.  Charging Parties Eliason & Knuth of 

Arizona and Eliason & Knuth of Denver jointly filed cross-exceptions 
and a supporting brief.  Answering 
briefs were filed by the Respond-
ents; the General Counsel; and Charging Parties Associated General 

Contractors, Eliason & Knuth of Ar
izona, Eliason & Knuth of Denver, 
and United Parcel Service.  Respondents Local 1827, Local 1506, and 
Local 209 filed reply briefs to the General Counsel™s and the Charging 

Parties™ answering briefs. 
Associated Builders and Contractors, Inc. filed an amicus brief sup-
porting the General Counsel and the Charging Parties.  Respondent 

Mountain West Regional Council of Carpenters filed an answering 
brief. 
AFLŒCIO and AFLŒCIO Building and Construction Trades De-
partment jointly filed an amicus brief supporting the Respondents.  The 
General Counsel and Charging Partie
s Associated General Contractors, 
We reverse the judge and dismiss the complaint.  Con-
sistent with our recent decisions in 
Carpenters Local 
1506 (Eliason & Knuth of Arizona)
, 355 NLRB 797 
(2010); 
Carpenters Local 1506 (Marriott Warner Center 
Woodland Hills)
, 355 NLRB 1330 (2010); and 
Southwest 
Regional Council of Carpenters (New Star General Con-
tractors)
, 356 NLRB 613 (2011), and for the reasons 
stated below, we find that the banner displays did not 
constitute picketing or otherwise ﬁthreaten, coerce, or 
restrainﬂ the secondary employ
ers within the meaning of 
Section 8(b)(4)(ii)(B).
2 In 
Eliason
, supra, we concluded that a union™s display 
of large stationary banners that proclaimed a ﬁlabor dis-
puteﬂ and sought to ﬁshameﬂ the secondary employers 
(or, at one location, urged the public not to patronize the 

secondary™s business) did not violate Section 
8(b)(4)(ii)(B).  We find that the vast majority of the ban-
                                                                                             
Eliason & Knuth of Arizona, and 
Eliason & Knuth of Denver filed 
answering briefs.
  The Board has considered 
the decision and the record in light of the 
exceptions and briefs and has decide
d to affirm the judge™s rulings, 
findings, and conclusions only to the ex
tent consistent with this Deci-
sion and Order. 
Charging Parties Eliason & Knuth 
of Arizona and Eliason & Knuth 
of Denver requested oral argument.  That request is denied, as the rec-

ord, exceptions, and briefs adequately present the issues and the posi-
tions of the parties and amici. 
In light of our dismissal of the complaint, we need not address 
Charging Party Associated General Contractors™ remedial exceptions, 
and we deny as moot its 
motion to expedite review. 
2 We therefore do not reach the judge
™s finding that the activity had a 
proscribed objective, but assume that to be the case for purposes of our 
analysis as we have done in the prior cases. 
The complaint does not allege that the banners at three locationsŠ
Sycuan Casino, Viejas Casino, and InvitrogenŠconstituted picketing, 

apparently because the banners were 
located at considerable distances 
from the secondary employers™ premises.  In fact, the General Counsel 
specifically disclaimed such an argu
ment in his posthearing brief, refer-
ring to those three sites as ﬁnonpicketing locationsﬂ and stating that the 
banners there were false and mislead
ing, and therefore coercive, ﬁeven 
though [they] do not rise to the leve
l of picketing.ﬂ  The General Coun-
sel™s theory was that those three banners were unlawful only because 
their proclamation of a ﬁlabor disputeﬂ fraudulently misrepresented to 
the public that the union had a primar
y labor dispute with the secondary 
employers.  We rejected that argument in 
Eliason, supra at 812, and we 
reject it here for the same reasons.  In light of the General Counsel™s 
disclaimer of a picketing theory, 
the judge clearly went beyond the 
General Counsel™s theory of the case in finding that the banner displays 
at those three locations constituted picketing.  See 
Paul Mueller Co.
, 332 NLRB 1350 (2000) (judge improperly found a violation on a theo-

ry expressly disclaimed by the General 
Counsel).  In any event, even if 
the General Counsel had alleged that
 those banner displays constituted 
picketing, we would reject that ar
gument for the reasons stated in 
Eli-ason, 
supra
. In addition to alleging that the banner displays at the UPS sites were 
unlawful, as discussed below, the 
complaint alleges that Respondent 
Local 1827 violated Sec. 8(b)(4)(ii)(B
) on three occasions prior to the 
banner displays by threatening to pi
cket UPS.  There are no exceptions 
to the judge™s failure to find those violations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 416 
ner displays in this case were, for all relevant purposes, 
the same as the condu
ct found lawful in 
Eliason
 and, for 
the reasons discussed in that
 case, were not unlawful.  
We address below the few aspects of this case that differ 

from the facts in 
Eliason
:  the language on the banners 
displayed at State Farm Insurance Company, which did 
not proclaim a ﬁlabor disputeﬂ but labeled State Farm a 

ﬁgreedy corporate citizenﬂ; 
secondary employer and cus-
tomer responses to the banners™ messages; and the posi-
tioning of some banners clos
e to the secondaries™ drive-
way entrances and, at two locations, away from the gates 
designated for the primary employer™s use. 
 For the rea-
sons stated below, none of these factual distinctions war-
rant a finding that the banner displays were unlawful. 
I.  HE STATE FARM BANNERS WERE NOT COERCIVE
 AND WERE PROTECTED BY THE FIRST AMENDMENT
 We begin our discussion with the banners addressed to 
State Farm, not because they present a harder case than 

the banners at issue in 
Eliason
, but because the allegation 
that the peaceful display of
 these banners was unlawful 
demonstrates the capaciousness of the General Counsel™s 

theory, its inconsistency with the protection of labor pro-
test embodied in Section 7 of the Act as well as the First 
Amendment, and its lack of foundation in the plain terms 

and evident purpose of Section 8(b)(4)(ii)(B). 
In September 2002, Respondent Mountain West Re-
gional Council of Carpenters displayed banners at four 

locations near State Farm facilities in Denver and Gree-
ley, Colorado.  The Carpenters were engaged in a labor 
dispute with Eliason & Knuth of Denver, Inc. (E&K) 

over the Carpenters™ contention that E&K failed to pay 
wages and benefits that met area standards.  E&K was a 
subcontractor on an office construction project being 
completed for State Farm in Greeley. 
Three of the banners were displayed in downtown 
Denver near buildings in which State Farm maintained 
offices; the fourth was displa
yed in Greeley near the con-
struction project
.  The Denver banners were located on 
public sidewalks 24 to 100 feet from the building en-
trances.  Two banners were displayed in Greeley, both on 
public property at the intersection of a two-lane highway 

and the road leading to the State Farm parking lot and 
buildings.  The banners were 
located about 40 feet from 
the road leading to the parking lot, 510 feet from the 

parking lot entrance, and a
bout 750 feet from the build-
ing under construction and the construction entrance. 
All of the banners read:  ﬁState Farm Insurance, a 
Greedy Corporate Citizen.ﬂ 
 Unlike the banners in 
Eli-ason
, none of the State Farm banners contained the 
words ﬁlabor dispute.ﬂ  As in 
Eliason
, the banner holders 
carried handbills, which they made available to passers-
by, describing the Carpenters™ contention that E&K™s 

wages and benefits failed to meet area standards and ex-
plaining why, in the Union™
s view, State Farm™s use of 
E&K on its project made State Farm ﬁa Greedy Corpo-

rate Citizen.ﬂ 
 It is undisputed that the banner holders 
limited their additional activity to offering handbills to 
the public and thanking those who took them, and that 

the banner displays did not block the ingress or egress of 
any person.
   As stated above, we reverse the judge™s 
finding that the banner displays constituted picketing and 
were unlawful under Section 8(b)(4)(ii)(B). 
Neither the form, the location, or the message of the 
State Farm banners rendered their display proscribed by 
the Act, for the reasons explained in 
Eliason
.  Indeed, a 
union™s display of banners on a public sidewalk protest-

ing substandard wages, together with its distribution of 
flyers explaining the relationship of the employer named 
on the banners and the employer paying the allegedly 

substandard wages, is at the 
core of the ﬁconcerted activi-
ties for the purpose of . . . mutual aid or protectionﬂ insu-
lated by Section 7.  The First Amendment protection also 

due the State Farm banners becomes clear when one 
imagines the identical banner language accompanied by 
handbills stating, for example, that State Farm used a 

contractor that engaged in racial discrimination or pollut-
ed the air.  In such a case,
 there would be no doubt that 
the banners were protected by the First Amendment.  The 

only difference here is that the handbills were distributed 
by a labor union and cited State Farm™s use of a contrac-
tor that paid substandard wages as the basis for calling 
the company ﬁgreedy.ﬂ  As we stated in 
Eliason
, ﬁwe 
decline to place labor organizations™ speech into such a 

special and disfavored category.
ﬂ  Id. at 805.  Rather, we 
believe the words of the Supreme Court in 
Thornhill v. 
Alabama, 
310 U.S. 88 (1940),  are no less true today than 
in 1940:  ﬁIn the circumstances of our times, the dissem-
ination of information concerning the facts of a labor 
dispute must be regarded as within the area of free dis-

cussion that is guaranteed by the Constitution.ﬂ 310 U.S. 
at 102.  For that reason, not only does our prior decision 
in 
Eliason
 require us to conclude that the banner displays 
did not violate Section 8(b)(4)(ii)(B), but our duty to 
avoid construing the Act, if possible, to avoid raising 
serious constitutional questions compels the same out-

come.  See 
Eliason
, supra at 807Œ808 (discussing 
Ed-ward J. DeBartolo Corp. v. Florida Gulf Coast Building 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 417
Trades Council
, 485 U.S. 568 (1988), and 
NLRB v. 
Catholic Bishop of Chicago
, 440 U.S. 490 (1979)).
3 In short, at the State Fa
rm locations, the Union en-
gaged in a noncoercive
4 display of banners bearing a 
protected message.  Accordingl
y, we find that the State 
Farm banners did not ﬁthreaten, coerce, or restrainﬂ un-
der Section 8(b)(4)(ii)(B). 
II.  ONSUMER RESPONSES TO THE BANNERS
™ MESSAGES
 In determining that the remaining banners in the pre-
sent case were not coercive 
within the meaning of Sec-
tion 8(b)(4)(ii), we have considered the evidence that one 
secondary employer (Anthony™s Fish Grotto) and cus-
tomers of two other secondaries (UPS and Hyatt) threat-
ened to take or actually took action in response to the 
banners™ messages.   Specifically, the Teamsters Union 

sent a letter to the Hyatt Islandia (where two ﬁShame on 
Hyatt/Labor Disputeﬂ banners were displayed) canceling 
its reservations at one of the Hyatt hotels for an upcom-

ing Teamsters convention and stating that ﬁthe Union 
cannot conduct a meeting at a facility being picketed by 
another labor organization.ﬂ  At the UPS south building, 

where a banner was displayed, a UPS employee testified 
that one individualŠa ﬁregular customerﬂ who shipped 
large boxes of insulationŠrefused to send a shipment 

through UPS because of the 
banner display.   The cus-
tomer told the UPS employee, ﬁI can™t use you guys be-
cause I can™t cross this picket line . . . it™s the millwrights 

that are out there, and I™m a 
millwright, and I can™t cross 
. . . .ﬂ5  Finally, about a month after the banner display at 
                                                           
3 In fact, the First Amendment conc
ern here is even more pressing 
than in 
Eliason.  In 
Eliason, the General Counsel contended that the use 
of the words ﬁlabor disputeﬂ on the 
banners was false and fraudulent, 
resulting in the forfeiture of any 
First Amendment protection, because 
it would lead passersby to believe 
that the union had a primary dispute 
with the named employer.
  We rejected that argument for reasons fully 
explained in the decision.  
Eliason, supra at 811.  Here, the State Farm 
banners did not contain the words ﬁlabor dispute,ﬂ and, in fact, are not 
even alleged in the complaint to be
 false or misleading.  Indeed, the 
message on the banners, ﬁState Farm
 Insurance, a Greedy Corporate 
Citizen,ﬂ is a statement of opinion 
that does not imply an assertion of 
objective fact.  As such, it cannot be proven false and thus cannot be 

disseminated with actual malice so as
 to lose constitutional protection 
under 
Linn v. Plant Guards Local 114
, 383 U.S. 53 (1966). See 
Milko-
vich v. Lorain Journal Co., 497 U.S. 1, 18Œ21 (1990). 
The dissent cites to dicta in 
NAACP v. Claiborne Hardware Co
., 458 
U.S. 886 (1982), to suggest that re
gulation of speech by labor organiza-
tions urging a consumer boycott raises no First Amendment concerns, 

but DeBartolo holds directly to the contrary. 
4 As in 
Eliason, supra, our dissenting colleague repeatedly attaches 
the adjectives ﬁconfrontationalﬂ a
nd ﬁcoerciveﬂ to all the peaceful ban-
ner displays without adequately explaining how each such display 
confronted or coerced anyone. 
5 There is no allegation or evidence that the individual was acting as 
an employee and, thus, was engaged in
 a strike or any other form of 
activity falling under Sec. 8(b)(4)(i), nor was there any allegation that 
Sec. 8(b)(4)(i) was violated in this
 case.  The witness characterized the 
Anthony™s Fish Grotto began, an executive of Anthony™s 
wrote to Brady, the primary employer.  The letter re-
ferred to the Union™s ﬁpicketingﬂ and stated, ﬁIf this type 
of activity continues, I™ll find it nearly impossible to se-

lect Brady for future Anthony™s projects.ﬂ 
The General Counsel and allied parties and amici 
make two related arguments based on the above evi-

dence:  that prospective cu
stomers viewed the banner 
displays as picketing, and that the banners were ﬁeffec-
tiveﬂ and had the same ﬁnegative economic impactﬂ as 

picketing.  Both arguments fail to establish that the ban-
ner displays were coercive. 
First, the determination of whether conduct constitutes 
picketing is made by examining the characteristics of the 
conduct itself, not the label assigned to it by consumers, 

even if one of those consumers is a large labor organiza-
tion and another is a union member.  The banners here, 
like those in 
Eliason
, did not constitute picketing because 
they lacked the ﬁelement of co
nfrontation [that] has long 
been central to our conception of picketing for purposes 
of the Act™s prohibition.ﬂ  
Eliason
, supra at 802.  That 
two consumers and one secondary employer character-
ized the activity as picketin
g does not change that essen-
tial fact.  As we recently reaffirmed in 
Sheet Metal 
Workers Local 15 (Brandon Regional Medical Center)
, 356 NLRB 1290 (2011), even when agents of the union 
engaged in the activity themselves characterize is as 

ﬁpicketing,ﬂ ﬁthe ‚mere utterance of that word™ in cir-
cumstances, as here, which 
show that the Union™s con-
duct was bereft of any confrontational element, ‚cannot 

transform™ what is not picketing ‚into picketing.™ﬂ  
Teamsters Local 688 (Levitz Furniture)
, 205 NLRB 
1131, 1133 (1973) (rejecting, as proof of picketing, un-
ion handbillers™ statements to a company official that 
they were picketing).ﬂ  
Brandon
, supra, 356 NLRB 1290, 
1292. 
Nevertheless, the fact that 
one of the consumers that 
called the activity picketing was a large labor organiza-

tion and another was a union member deserves further 
comment.  In 
New Star, 
supra, 356 NLRB 613, 615 fn. 5, 
we stated, ﬁpicketing at a reserve gate conveys a well-

established message asking secondary employees to 
cease work.ﬂ  But it is clear from
 the facts of this case, as 
well as from the 10 cases involving similar protest activi-

                                                                                             
individual as ﬁa regular customer.ﬂ
  Because the General Counsel bore 
the burden of proof here and UPS could readily have identified the 
shipper if it was other than the individual, we must assume that the 

individual was acting as a consumer of UPS™s services, exercising his 
freedom to withhold business from UPS in sympathy with the Unions.  
The only question before us is whether the banners somehow coerced 

him to do so. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 418 
ty we have decided in the last year,
6 that whatever they 
may have called the banner displays, unions and their 
members did not understand them to be picketing.  In 
these 11 cases we have decided, involving a total of 89 

banner displays at diverse locations ranging from restau-
rants to construction sites, no evidence has been offered 
that 
any
 employee responded to any banner by ceasing 
work.  Notably in this case itself, although the Teamsters 
Union withheld its patronage as a consumer from a Hyatt 
hotel, at UPS, where the Teamsters represent drivers and 

other employees nationwide,
7 the Unions displayed ban-
ners at two buildings that are part of UPS™s parcel-
distribution facility in Las Vegas for over 1 month,
8 in-
cluding at a gate reserved for UPS employees, yet no 
Teamsters-represented driver or other employee respond-

ed to the banners by ceasin
g work.  Some unions and 
union members may be loose in their terminology, but 
when it comes to the serious and potentially highly con-

sequential act of withholding their labor, they appear to 
well understand the difference between a picket line and 
a stationary banner which we articulated in 
Eliason
 and 
apply again today. 
Second, an employer™s fear that a banner™s message 
will lead its customers to take action does not render the 

banner display coercive.
  That is true even if the message 
on the banner makes customers feel guilty for patroniz-
ing the secondary or otherwise concerned about the sec-

ondary™s business practices, and even if the message ul-
timately leads customers to decide to withdraw their 
business, so long as those actions result only from the 

message on the banner. 
 As stated in 
Eliason
, supra, ﬁthe 
peaceful, stationary holdin
g of banners announcing a 
labor dispute, even if such conduct is intended to and 
does in fact cause consumers freely to choose not to pat-
                                                           
6 Eliason, supra; 
Carpenters Locals 184 and 1498 (Grayhawk De-
velopment, Inc.),
 355 NLRB 1117 (2010); 
Carpenters Local 1506 
(AGC San Diego Chapter)
, 355 NLRB 1137 (2010); 
Southwest Re-
gional Council of Carpenters (Carignan Construction),
 355 NLRB 
1301 (2010); 
Marriott
, supra; 
New Star, supra; 
Southwest Regional 
Council of Carpenters (Richie™s), 
355 NLRB 1445 (2010); 
Southwest 
Regional Council of Carpenters 
(Held Properties)
, 356 NLRB 21 
(2010) (
Held Properties I)
; Southwest Regional Council of Carpenters 
(Held Properties)
, 356 NLRB 42 (2010) (
Held Properties II
); Mid-Atlantic Regional Council of Carpenters (Starkey Construction Co.)
, 356 NLRB 61 (2010). 
7 See Hoover™s in-depth company records, January 26, 2011, Inter-
national Brotherhood of Teamst
ers (available at 2011 WLNR 1570636) 
(noting that more than 200,000 of the Teamsters™ members are employ-

ees of UPS); Bloomberg, 
UPS Agreement With Teamsters Allows Pen-
sion Shift (Update 5)
, October 1, 2007, available at 
www.bloomberg.com/apps/news?pi
d=newsarchive&sid=aNaEBuFymj
hg&refer=us
 (noting that the Teamsters™ agreement with UPS covers 
240,000 drivers, clerks and package sorters). 
8 The banners were displayed 5 da
ys per week, 4 hours a day at one 
building and less frequently at the other, for a period of 5 to 6 weeks. 
ronize the secondary employer,ﬂ does not constitute co-
ercion.  Eliason
, supra at 806 fn. 30.  See also 
Edward J. 
DeBartolo Corp. v. Florida Gulf Coast Building Trades 
Council
, 485 U.S. 568, 580 (1988) (ﬁThe loss of custom-
ers because they read a handbill urging them not to pat-
ronize a business, and not b
ecause they are intimidated 
by a line of picketers, is th
e result of mere persuasion, 
and the neutral who reacts is 
doing no more than what its 
customers honestly want it to do.ﬂ).
9  Furthermore, the 
fact that the consumers taking action here were unions or 

union membersŠthe Teamsters Union, which canceled 
its reservation at the Hyatt Islandia, and the UPS custom-
er, who declined to ship a packageŠis irrelevant, be-
cause they were acting as consumers, not as unions di-
recting their members not to 
work or as employees with-
holding their labor.  Finally, a secondary employer, An-
thony™s Fish Grotto, indicat
ed that it might cease doing 
business with the primary employer.  But, even if a sec-

ondary actually did sever its relationship with the prima-
ry, so long as such actions are the result of publicity 
aimed at consumers rather than the coercion of consum-

ers or the secondary itself they would not result in a vio-
lation of Section 8(b)(4)(ii).
10 III.  EITHER THE POSITIONING OF BANNERS NOR
 THE CONDUCT OF HANDBILLERS RENDERED THE
 BANNER DISPLAYS COERCIVE
 We turn now to the few distinctions between the posi-
tioning of the banners and the conduct of the accompany-
ing handbillers here compared to in 
Eliason
, supra. 
 The 
Eliason
 banners were placed between 15 and 1050 feet 
from the nearest entrance to
 the secondaries™ establish-
ments.  
Eliason
, supra at 798.  In 
the present case, the 
banners at several locations were placed less than 15 feet 
from the secondaries™ driveway
 entrances (but more than 
15 feet from the building entrances).
11  In addition, the 
                                                           
9 The dissent finds it significant that
 ﬁ[t]he bannering in this case had 
the same impact on several targeted neutrals as traditional picketing,ﬂ 
i.e., it caused customers to voluntarily choose not do business with 

them.  But the same can be said 
of handbilling, which is clearly pro-
tected by DeBartolo. 10 The dissent describes these consumers™ voluntary decision as ﬁre-
fusals to cross a line,ﬂ but here ther
e was no line to cross as definitively 
found by the judge. 
11 Specifically, the banner at the Ar
tisan Lofts condominium project 
was between 7 and 25 feet from the 
driveway entrance to the project™s 
parking lot.  The banners at the United Parcel Service south and north 
buildings were, respectively, 40 feet from the customer counter and 

ﬁnext toﬂ a customer parking garage; 
in both cases, the banners appear 
from photographs in the record to be 
within a few feet of the driveways 
leading into UPS™s premises.  At King™s Hawaiian Restaurant and 

Bakery, the banner was described as being ﬁnext toﬂ the driveway into 
the restaurant™s parking lot; again, although the record does not specify 
the exact distance, the banner appears 
to be close to the driveway in 
photographic exhibits. 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 419
banner at Anthony™s Fish Grotto was positioned on a 
sidewalk about 20 feet from 
the restaurant™s entrance, but 
only 8 feet from its outdoor dining area.  As stated in 
Marriott, supra, in which we found that banners 10 feet 
or less from the entrance were not unlawful, ﬁwe are un-
willing to draw an arbitrary 
line at some distance from 
the entrance to a secondary™s premises and hold that 

stepping over that line so
mehow transforms peaceful, 
expressive activity into coercion in the absence of some 
further evidence of coercion.ﬂ  355 NLRB 1330, 1331 

(2010).
12  There is no such evidence of coercion here.
13 At the UPS banner sites, although the individuals dis-
tributing handbills appear to have been more mobile than 
those in 
Eliason
, their movements do not supply the ele-
ment of coercion required under 
Marriott
.  At the UPS 
south building, the individuals holding the handbills 
stood on a curb beside the driveway entrance to the facil-
ity.  When a vehicle approached, the handbillers some-

times stepped off the curb toward the driver™s side of the 
vehicle and used a circular hand motion to request the 
driver to roll down his or her window.  A witness also 

testified that he saw individuals who were not holding 
the banner ﬁcreate a half-moon type of walk path, per-
haps in front of or around an oncoming vehicleﬂ while 

trying to deliver a handbill.
14  Similarly, at the UPS north 
building, the handbillers would step off the curb and 
                                                           
12 The dissent cites the Supreme 
Court™s decisions upholding State 
laws and State court injunctions rest
ricting protest activities immediate-
ly surrounding patients entering medical clinics as well as the clinic 
entrances as grounds for the Board 
to engage in similar line drawing 
here.  See 
Hill v. Colorado
, 530 U.S. 703, 728Œ729 (2000) (rejecting a 
First Amendment challenge to a state statute applied to ban protestors 

from coming within 8 feet of individuals approaching a clinic entrance; 
emphasizing the ﬁparticularly vulnera
ble physical and emotional condi-
tionsﬂ of such individuals); 
Madsen v. Women™s Health Center
, 512 
U.S. 753, 758 (1994) (upholding a 36-foot buffer zone around a clinic, 
where as many as 400 protesters would congregate in the clinic™s 
driveways, surround clinic patients, a
nd engage in loud demonstrations, 
producing ﬁdeleterious physical effect
sﬂ on patients).  These laws and 
court order were based on evidence 
that protesters impeded access to 
the clinics, would yell and thrust 
signs showing pictures of bloody 
fetuses in the faces of patients, an
d accuse the patients of ﬁkilling your 
baby.ﬂ  
Hill, 530 U.S. at 709Œ710; 
Madsen, 512 U.S. at 758Œ759.  Such 
mass gatherings directly targeting a particularly vulnerable type of 

consumerŠpatients, rather than, as here, secondary employersŠand 
posing a genuine risk to the health and safety of those patients are hard-
ly analogous to the peaceful display of a banner, accompanied by a few 

handbillers, requesting that the public not
 eat at a particular restaurant.  
We thus rest on our conclusion that 
simply moving a banner closer to a 
driveway or entrance does not 
somehow render it coercive. 
13 The fact that some banners, although positioned facing the street, 
were placed on the ﬁinsideﬂ edge of
 the sidewalk (with the sidewalk 
between the banner and the street) does not distinguish the conduct at 

issue here from that found lawful in 
Eliason, supra.  See 
Carpenters 
Local 1506 (AGC),
 355 NLRB 1137 (2010). 
14 The witness did not indicate the dur
ation of this form of ambulato-
ry activity. 
walk up to the driver™s side of vehicles turning into the 
facility in order to offer handbills to the drivers.  The 
judge specifically found, however, that none of the Re-
spondents™ agents patrolled or blocked ingress or egress 

at any site and that none of the handbilling was, in itself, 
unlawful conduct, but instead constituted ﬁnonpicketing 
communications.ﬂ  There are no exceptions to those find-

ings.  In light of these specific, unexcepted-to findings 
and the General Counsel™s failure to argue that the 
movement of the handbillers at this location distin-

guished the conduct there fro
m the conduct elsewhere, 
we find that the handbillers™ movements did not trans-
form the banner displays into picketing or otherwise ren-
der them coercive.  The handbilling alone was undisput-
edly lawful, and the banner displays alone were lawful 

under 
Eliason
 and 
Marriott
.  Nothing in the record or the 
law suggests that these two activities in combination 
were more than the sum of their lawful parts. 
A witness also testified that the banner holders at 
King™s Hawaiian stood close to
 the driveway leading into 
the parking lot, making it difficult for customers to turn 

into the driveway and to s
ee oncoming traffic when exit-
ing the driveway.  Again, ho
wever, there are no excep-
tions to the judge™s specific finding that none of the Re-

spondents™ agents blocked ingress or egress at any site. 
At two sites, the UPS south building and the Artisan 
Lofts project, a reserved gate system was in place, and 

the Unions did not confine their banner displays to the 
reserved primary gate.
15  Charging Party Eliason & 
Knuth excepts to the judge™s failure to find that the Arti-

san Lofts banner displays were unlawful because they 
were not confined to the primary gate.  As to both loca-
tions, however, the General Counsel, who controls the 
theory of the case, relies on the failure to honor the gate 
system only as eviden
ce of secondary object.
16  Here,                                                            
15 At the Artisan Lofts project, afte
r the banner displays began, the 
general contractor marked one gate 
as reserved solely for employees 
and suppliers of Eliason & Knuth (t
he primary employer), and another 
gate for all other employees and 
suppliers, and notified Local 1506 of 
the gate system.   Respondent Lo
cal 1506 displayed its banner about 
200 feet from the primary gate, 30Œ55 
feet from the neutral gate, and 
110 feet from Artisan Homes™ sales office, which was next door to the 
construction site. 
At the UPS south building, before the banner displays had begun, 
UPS established three separate gates marked, respectively, ﬁReserved 
Gate . . . Corsairﬂ (the primary em
ployer), ﬁUPS Gate,ﬂ and ﬁNeutral 
Gate.ﬂ  A diagram in the record 
depicts the banner display as being 
closer to the primary gate than to
 the UPS gate and a UPS representa-
tive testified that the banner was displayed about 80 feet from the pri-
mary gate, but the judge found that
 the banner was displayed ﬁat the 
‚UPS Gate,™ﬂ and there are no exceptions to that finding. 
16 See 
Smoke House Restaurant
, 347 NLRB 192, 195 (2006) (the 
General Counsel controls the theory 
of the case, and the charging party 
cannot enlarge upon or change that theory), enfd. 325 Fed. Appx. 577 
(9th Cir. 2009). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 420 
because the Respondents™ banner displays did not threat-
en, coerce, or restrain the secondary employers, we need 
not decide whether the Respondents™ conduct had an 
unlawful secondary object.  See 
Eliason
, supra at 800 fn. 
12.  In any event, the cases cited by the Charging Party 
involved the application of 
Sailors Union (Moore Dry 
Dock), 92 NLRB 547, 549 (1950).  The 
Moore Dry Dock
 test is used to determine whether 
picketing at a common 
situs (i.e., a worksite occupied by the employees of both 
primary and secondary employ
ers) has an unlawful sec-
ondary object.  As discussed in 
Eliason
, we reject the 
contention that the display of a stationary banner is pick-
eting.
  Moore Dry Dock
 is therefore inapplicable.  See 
New Star
, supra, 356 NLRB 613, 615 fn. 15. 
 According-
ly, the Respondents™ failure to confine their banner dis-

plays to the reserved primary gates did not render the 
noncoercive displays unlawful.
17 Conclusion 
In sum, we conclude, consistent with our prior deci-
sions
18 and those of the only court of appeals that has 
considered the issue and four
 separate district courts,
19                                                             
17 The General Counsel makes a general argument that all of the 
banner displays in the present case constituted ﬁsignal picketing,ﬂ 
which the Board has defined as ﬁactivity short of picketing through 

which a union intentionally, if implic
itly, directs members not to work 
at the targeted premises.ﬂ  
Eliason, supra at 805.  As the Board ex-
plained in Eliason, signal picketing involves union employees com-
municating with each other, not with the public, and the typical signal 
picketing case includes an allegati
on that the union violated Sec. 
8(b)(4)(i)(B), which prohibits inducing or encouraging employees of a 

neutral employer to refuse to work.  Id. at 805Œ806.  Here, as in 
Eli-
ason, the General Counsel does not alle
ge that any of the banners vio-
lated Sec. 8(b)(4)(i)(B), and nothi
ng about the banner displays them-
selves or any extrinsic evidence indicates employees of secondary 

employers would reasonably have u
nderstood them to be a signal to 
cease work.  See also 
Brandon
, supra, 356 NLRB 1290, 1293Œ1294. 
As noted above, Local 1506 did not confine its picketing at the Arti-
san Lofts project to the gate reserved for the primary employer.  It is 
unclear from the record whether the 
Artisan Lofts construction site was 
open to the general public, but the absence of such evidence does not 

indicate that the banner was intended or would reasonably have been 
understood as a signal to employees 
to cease work.  The banner faced a 
busy multilane street described in 
the General Counsel™s brief as a 
ﬁmajor arteryﬂ to and from downtow
n Phoenix.  Furthermore, the ban-
ner was positioned near a driveway that served not only the Artisan 
construction project but Artisan™s sa
les office next door.  For those 
reasons as well as the reasons fully set forth in 
New Star, supra at 615Œ
616, we would not find the banner display at the Artisan Lofts project 
an unlawful signal to secondary em
ployees to cease work even if the 
complaint had contained an a
llegation under Sec. 8(b)(4)(i). 
18 The dissent posits that the decision in 
Eliason ﬁoverrul[ed] sub si-
lentio decades of precedent,ﬂ yet ev
ery precedent pointed to by the 
dissent in that case was addressed by
 the majority and the dissent here 
points to nothing further. 
19 Overstreet v. Carpenters Local 1506
, 409 F.3d 1199 (9th Cir. 
2005), affg. 
Overstreet v. Carpenters Local 1506
, 2003 WL 23845186, 
U.S. Dist. Lexis 19854 (S.D. Cal. 2003); 
Gold v. Mid-Atlantic Regional 
Council of Carpenters
, 407 F.Supp.2d 719 (D. Md. 2005); 
Benson v. 
that the General Counsel has not demonstrated that the 
Unions™ peaceful, stationary
 banner displays violated 
Section 8(b)(4)(ii)(B).
20  We therefore dismiss the com-
plaint.
 ORDER 
The complaint is dismissed. 
 MEMBER 
HAYES
, dissenting. 
This is the final Board deci
sion in a series of union 
bannering cases that originated
 with complaints issued in 
2003 and 2004.  The bannering here is fundamentally the 
same as the conduct at issue in 
Carpenters Local 1506 
(Eliason & Knuth of Arizona), 
355 NLRB 797 (2010).  
As in that lead decision, ad
dressing the issue of banner-
ing™s legality for the first time, my colleagues give free 

license to unions to engage in this activity to promote 
secondary consumer boycotts of neutral employers.  In-
deed, their opinion here highlights the extent to which 

they will permit unions to involve neutrals in a dispute 
with nonunion contractors.  In my view, this approach to 
bannering impermissibly undercuts the prophylactic pur-

pose of Section 8(b)(4)(ii)(B) of the Act as enacted by 
Congress and as interpreted by the Supreme Court. 
For the reasons fully set forth in the joint dissent in 
Eliason
, supra, I would find that the bannering conduct 
here also violated Section 8(b)(4)(ii)(B).  The predomi-
nant element of such bannering is confrontational con-

duct, rather than persuasive speech, designed to promote 
a total boycott of the neutral employers™ businesses, and 
thereby to further an objective of forcing those employ-

ers to cease doing business 
with the primary employers 
in a labor dispute.
1  This bannering activity is the ﬁcon-
                                                                                             
Carpenters Locals 184 & 1498
, 337 F.Supp.2d 1275 (D. Utah 2004); 
Kohn v. Southwest Regional Council of Carpenters
, 289 F.Supp.2d 
1155 (C.D. Cal. 2003). 
20 We decide only that a violation was not proven in this case.  Con-
trary to the dissent™s contention, we do not hold that the display of 
banners is lawful ﬁno matter what impact it has on consumers . . . and 

no matter what amount of non-obstr
uctive ambulation by other union 
agents attends it.ﬂ  Facts suggesting coercion of consumers or ambula-
tion creating a confrontation might make this a different case.  But we 

choose to address those facts if and when they arise. 
1 I note that the majority has yet 
to acknowledge in any case that un-
ion bannering activity has the ﬁ
cease doing businessﬂ objective pro-
scribed by Sec. 8(b)(4)(ii)(B), even
 where that objective is patently 
obvious. 
The General Counsel does not allege that bannering at the Sycuan 
Casino, Viejas Casino, and Invitr
ogen locations was picketing, and 
argues that the conduct there was coercive solely on the basis that the 
banners falsely claimed that the neut
rals had a labor dispute with the 
unions. Indeed, on brief he concedes that the conduct at issue at these 
locations, which took place some distance from the neutral facilities, 
was ﬁnonconfrontational.ﬂ  While the 
making of false claims about the 
existence of a primary labor dispute heightens the coercive impact of 
confrontational bannering at the prem
ises of a neutral employer, as 
explained in the joint dissent in 
Eliason, I would not find that the false 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 421
frontational equivalent of picketing,ﬂ and thus the precise 
evil Congress sought to outlaw through Section 
8(b)(4)(ii)(B).  Consequently, the proscription of such 
conduct raises no Constitutional concerns. 
This case confirms that ba
nnering presents precisely 
the dangers Congress sought 
to prevent when it enacted 
Section 8(b)(4).  Union agents
 displayed large stationary 
banners at the premises of numerous neutral employers 
in Las Vegas, Phoenix, Los Angeles, San Diego, and 
Denver.  Although much of this conduct purported to be 

a protest of nonunion contractors™ alleged failure to pay 
area standards wages, in reality the Respondents™ true 
object was to coerce the neutral employers to cease doing 
business with contractors unless and until those contrac-
tors agreed to r
ecognize the unions. 
The bannering at issue in this case was in several in-
stances more confrontational than the conduct at issue in 
Eliason, 
but the majority finds it lawful all the same.  In 
Eliason, 
the majority found the banners were not coer-
cive in part because the union agents holding them were 
stationary. Overruling sub silentio decades of precedent, 

they determined that picketing could be established only 
by proof that union agents both carried ﬁpicket signsﬂ 
and engaged in ﬁpersistent patrolling.ﬂ Here, union 

agents held banners targeted at neutral UPS while other 
union agents engaged in patrolling by walking back and 
forth in front of a vehicle en
trance used by customers in 
a ﬁhalf-moonﬂ pattern and stepping into the drive en-
trance as cars entered to induce customers to accept a 
flyer.
2  This combined conduct was confrontational pick-
eting in any commonly understood sense of those terms, 
yet the majority finds it lawful on the basis that the ban-
ner holders did not themselves walk back and forth or 
step into traffic while holding the banners.  Unlike my 
colleagues, I cannot ascribe 
to Congress the intent to 
have 8(b)(4) liability turn on such distinctions any more 
than Congress could have intended to immunize second-
ary activity merely because the 
participants did not attach 
their signs to sticks.
3                                                                                              
claims made here, standing alone, are sufficient without more to estab-
lish a violation of Sec. 8(b)(4)(ii)(B). 
2 Other union agents engaged in si
milar conduct at the premises of 
other neutral employers. At the Ki
ng™s Hawaiian location, union agents 
positioned themselves at the edge of 
the vehicle entrance to the restau-
rant in a manner that impeded cust
omers entering and leaving the park-
ing lot and led to customer complaints.  Banners were also positioned 

especially close to driveway entr
ances at the UPS and Artisan Lofts 
facilities. These facts further support 
a finding that the conduct at issue 
was confrontational for the reasons stated in the dissent in 
Eliason, 
though they are not necessary to a 
finding that the conduct was unlaw-
ful. 
3 The majority suggests that the General Counsel is foreclosed from 
relying on this conduct as evidence that the bannering was unlawful 
because he did not specifically argue
 that the union agents™ movements 
The bannering in this case had the same impact on 
several targeted neutrals as traditional picketing, and 
there is affirmative evidence
 that it was recognized as 
such by people who ought to know.  In one instance, the 

Teamsters Union refused to patronize neutral Hyatt Is-
landia and cancelled a 5-day convention at that hotel 
citing Respondent Local 1506™s bannering which ﬁestab-

lished a picket lineﬂ and stating that ﬁ[t]he Union cannot 
conduct a meeting at a facility being picketed by another 
labor organization.ﬂ  In another instance, a regular UPS 

customer told a UPS employee 
that ﬁI can™t use you guys 
because I can™t cross this pi
cket line . . . it™s the mill-
wrights that are out there, 
and I™m a millwright, and I 
can™t cross.ﬂ 
As in 
Brandon Regional Hospital
,4 the majority rea-
sons that a union and a union member literally did not 
mean what they said, that 
they could not have meant 
ﬁpicketingﬂ as a legal term of art, and that the misspoken 

and misunderstood reference is of no relevance in deter-
mining whether bannering is coercive.  While I readily 
agree with my colleagues that the label affixed to disput-

ed conduct is not 
determinative
 of its legality, I can dis-
cern no valid principle for dismissing it out of hand.
5  I 
am certainly not persuaded by the majority™s reasoning 

that such characterizations by union 
customers
 of a neu-
                                                                                             
distinguished the bannering at UPS from the other bannering in this 
case.  Of course, the judge found that
 all of the contested bannering was 
picketing and coercive, and the General Counsel specifically cited the 
conduct described above in his brief in
 support of the judge™s decision.  
It would have required clairvoyance
 on the General Counsel™s part to 
have known, prior to 
Eliason, that he needed to assert that the move-
ment by the union agents somehow set this particular bannering apart.  

See, e.g., 
Lumber & Sawmill Workers Local 2797 (Stoltze Land & 
Lumber), 156 NLRB 388, 394 (1965) (patro
lling not essential to estab-
lish that conduct is picketing; wh
at is required is posting of union 
agents at the approach to a place of business to accomplish union™s 

purpose of keeping customers or employees away). Accordingly, I 
disagree with the majority™s implication that the General Counsel has 
waived this argument. 
4 Sheet Metal Workers Local 15 (Brandon Regional Medical Cen-
ter), 356 NLRB 1290, 1292 (2011). 
5 In denying any probative value to this evidence, my colleagues rely 
on Teamsters Local 688 (Levitz Furniture), 
205 NLRB 1131 (1973).  In 
Levitz, union agents distributed handbills without any accompanying 
signs or banners to persons entering a 
facility.  On these 
facts, and after 
carefully determining that the conduct was not intended to and did not 
operate as a ﬁsignal to induce action by those to whom the signal is 
given,ﬂ the Board stated that a union 
agent™s statement in the course of 
the handbilling that he was engaged 
in ﬁinformational picketing,ﬂ ﬁin 
circumstances that show no ‚signal™
 was intended thereby, cannot trans-
form mere handbilling into picketing.ﬂ Unlike 
Levitz, in this case the 
Union™s overall conduct went be
yond mere handbilling, plainly 
was intended as a signal to customers to
 avoid the neutral employer™s site, 
and just as plainly had the desired 
effect. Moreover, the Board did not 
hold in Levitz that the union agent™s charact
erization of his own con-
duct was irrelevant but instead dete
rmined that it was outweighed by 
the other contrary evidence present in
 that case. Here, that is not the 
case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 422 
tral employer are meaningle
ss because there has been no 
evidence in any of the ba
nnering cases that union 
em-ployees of the neutral have withheld their services, which 
the majority presumes they would have done if the ban-

nering were picketing.  I do not suggest that such evi-
dence did or did not exist for any particular case, but I 
would not draw an evidentiary presumption from its ab-

sence because there could be 
any number of reasons why 
union supporters would continue to work for the neutral 
employer, including the possibility that the union itself 

urged them to do so. 
The majority also dismisses the foregoing evidence as 
proof of the coercive nature of bannering.  Again, it may 
not be dispositive, but it is relevant.  As the Supreme 
Court has repeatedly instruct
ed, the nature of the re-
sponse to union conduct is precisely what distinguishes 
lawful persuasion from the conduct Section 8(b)(4) pro-
scribes.  See 
NLRB v. Retail Store Employees Local 1001 
(Safeco), 
447 U.S. 607, 619 (1980) (Justice Stevens, 
concurring) (statutory ban affects union conduct that 
ﬁcalls for an automatic response to a signal, rather than a 

reasoned response to an idea.ﬂ); 
DeBartolo Corp. v. 
Florida Gulf Coast Building Trades Council, 
485 U.S. 
568, 580 (1988) (loss of business because customers ﬁare 

intimidated by a line of picketersﬂ is coercive); 
Hughes v. Superior Court, 
339 U.S. 460, 465 (1950) (picket line 
exerts influences and produ
ces consequences different 
from other modes of communication); 
Bakery Drivers v. 
Wohl, 315 U.S. 769, 776Œ777 (1942) (Justice Douglas, 
concurring) (picketing induces ﬁaction of one kind or 

another, quite irrespective of the ideas which are being 
disseminatedﬂ)
.  As shown, the bannering at the UPS and 
Hyatt Islandia locations provoked customer refusals to 
cross a line, the same response to conduct rather than 
speech that occurs with traditional picketing.  The major-

ity™s refusal to give this evidence any weight cannot be 
reconciled with the prin
ciples stated above. 
Further narrowing the scope of Section 8(b)(4), the 
majority finds banners displayed outside the premises of 
neutral State Farm ﬁprotectedﬂ because they called State 
Farm a ﬁGreedy Corporate Citizenﬂ and did not contain 

the words ﬁlabor dispute.ﬂ
6 My colleagues posit that the 
                                                           
6 Any suggestion that the bannering 
at State Farm did not have the 
secondary object proscribed by Sec. 8(b)(4) is simply untenable. The 
majority concedes that the handbills accompanying the banners ﬁcited 
State Farm™s use of a contractor that paid substandard wages as the 

basis for calling the company ‚greedy.™ﬂ  While the Respondent Union 
accused the contractor in question of
 not paying area standard wages, 
the majority provides no support for any finding that this accusation 

was accurate.  Moreover, in language not acknowledged by the majori-
ty, the handbills™ call for State Farm to use ﬁresponsible contractors 
when building their facilitiesﬂ plainly is a demand that it sever its rela-

tionship with the nonunion contractor it selected. 
same accusation, if wielded in support of a charge that 
State Farm used a contractor that was guilty of racial 
discrimination or pollution, would be protected by the 
First Amendment and call for similar immunity from 

regulation here. They are thrice mistaken. 
First, Congress has treated 
secondary boycotts by labor 
organizations differently from public individual rights, 

social, and political pr
otests because they 
are different, 
both in their tendency to coerce and their impact on 
commerce. The Supreme Court has plainly upheld the 

distinctions thus drawn. In 
NAACP v. Claiborne Hard-
ware Co., 
458 U.S. 886, 912 (1982), the Court concluded 
that a boycott of businesses 
that refused to serve African-
Americans was protected by the First Amendment even 
though a similar boycott on the part of a union as part of 

a labor dispute could be proscribed.  In so holding, the 
Court recognized that regulation of such conduct on the 
part of unions ﬁmay have an incidental effect on rights of 

speech and association,ﬂ but 
found the impact justified 
ﬁas part of Congress™ striking of the delicate balance be-
tween union freedom of expression and the ability of 

neutral employers, employees, and consumers to remain 
free from coerced participa
tion in industrial strife.ﬂ
7 Second, as stated above, the restrictive focus of Sec-
tion 8(b)(4)(ii)(B) is on the coercive conduct element, 
not on the expressive speech 
element of union activity.  
In this respect, I have in 
Eliason
 and subsequent cases 
maintained that my colleague
s™ crabbed view of what 
constitutes coercive conduct, limiting it to the ambulato-
ry carriage of picket signs,
 cannot be reconciled with 
longstanding Board precedent and the statutory scheme 
Congress has established. 
Third, my colleagues™ reliance on First Amendment ju-
risprudence in nonlabor public protest cases apparently 
goes only so far.  In the present case, the bannering at the 

site of neutral employer Anthony™s Fish Grotto was a 
mere 8 feet from the outdoor dining area.  In many other 
instances here, in 
Eliason,
 and in subsequent cases, ban-
ners were stationed 15 feet or less from the neutral em-
ployer™s building or driveway entrance.  Still, the majori-
ty declines  ﬁto draw an ar
bitrary line at some distance 
from the entrance to a secondary™s premises and hold 
that stepping over that line somehow transforms peace-
ful, expressive activity into
 coercion in the absence of 
some further evidence of coercion.ﬂ  In marked contrast, 
the Supreme Court has had no such difficulty in holding 
that governments may draw such lines between those 

                                                           
7 I do not suggest that 
Claiborne
 stands for permitting any limitation 
of union speech.  Obviously, 
DeBartolo
 holds that the limitation of 
speech in peaceful leafletiing would raise First Amendment concerns.  

However, the 
DeBartolo
 Court did not overrule 
Clairborne  CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 423
engaged in protected, nonlabor First Amendment protests 
and the target of their protests.
8 ﬁManifestly, the Board, as 
the administrative agency 
charged with the enforcement of the Act, cannot assess 

the wisdom of, or rewrite or engraft exceptions upon, 
legislation which represents the considered judgment of 
Congress on a matter of serious and controversial pubic 

policy.ﬂ  
Carpenters District Council of Kansas City 
(Wadsworth Building Co.), 
81 NLRB 802, 806 (1949), 
enfd. 184 F.2d 60 (10th Cir. 1950), cert. denied 341 U.S. 

947 (1951).  Although he bitterly opposed the Taft-
Hartley Amendments which added Section 8(b)(4) to the 
Act, former Board Chairman
 Herzog properly acknowl-
edged in 
Wadsworth 
that by this amendment ﬁCongress 
was attempting to deal a death blow to secondary boy-

cotts, whether for economic or for other objectives, and 
desired to use all the power at its command to eliminate 
them from the American industr
ial scene.ﬂ  Id. at 821. 
More than 60 years later, the Board majority views 
Section 8(b)(4) quite differently.  In a series of bannering 
cases beginning with 
Eliason and culminating in today™s 
decision, the majority has r
ead Section 8(b)(4) as a nar-
row proscription.  In sum, 
my colleagues hold that peace-
ful stationary bannering to promote a consumer boycott 

at a neutral employer™s site is not coercive no matter how 
close it is to the employer™s customers, a driveway en-
trance, or the entrance to its facility, no matter what im-

pact it actually has on customers, no matter what term 
union agents (who know a thing or two about picketing) 
use to describe the activity, and no matter what amount 

of nonobstructive ambulation by other union agents at-
tends it.
9  My colleagues act in good faith, and with lim-
ited judicial support from 10(j) litigation, but their deci-
sions nevertheless resurrect the coercive secondary boy-
cott as a permissible tactic in labor disputes.  It now re-

mains for the courts or Congress to reverse this course.  
For this one last time then, I respectfully dissent. 
                                                            
8 See, e.g., 
Hill v. Colorado
, 530 U.S. 703 (2000) (upholding State 
law prohibiting persons from knowingl
y approaching within 8 feet of 
individual who was within 100 feet of
 health care fac
ility entrance, for 
purposes of displaying sign, engaging 
in oral protest, education, coun-
seling or passing leaflets or handbill
s, unless individual consented to 
that approach), and 
Madsen v. Women™s Health Center
, 512 U.S. 753, 
768Œ769 (1994) (upholding state injunction creating protest-free buffer 
zone within 36 feet of abortion clin
ic™s property line).  Contrary to the 
majority, I do not view the holding in either case as limited to the ap-

plication of the law/injunction in the particular factual circumstances. 
9 The majority disclaims this broa
d characterization, stating that 
there simply has been no evidence 
of coercion of consumers or con-
frontation in any of the bannering cases we have decided.  Obviously, 
they and I fundamentally disagree as 
to the evidence sufficient to prove 
coercion or confrontation.  Further,
 their opinions in this and other 
bannering cases give no indication 
what evidence would suffice with 
respect to peaceful nonambulatory bannering. 
David A. Kelly, Esq., 
for the General Counsel.
 Gerald V. Selvo, Esq., 
of Los Angeles, California, for Respond-
ents: Local Union No. 1827, United Brotherhood of Car-
penters and Joiners of America, Local Union No. 1506, 
United Brotherhood of Carpenters and Joiners of America, 
and Local Union No. 209, United Brotherhood of Carpen-
ters and Joiners of America. 
Richard Rosenblatt, Esq., 
of Englewood, Colorado, for Re-
spondent Mountain West Regional Council of Carpenters.
 Robert B. Rosenstein, Esq., 
of Temecula, California, for Charg-
ing Party, Hawaiian Retail, Inc. 
Jack L. Schultz 
and William A. Harding, Esqs., 
of Lincoln, 
Nebraska, for Charging Party, 
Eliason & Knuth of Arizona, 
Inc. Stephen J. Schultz, Esq., 
of San Diego, California, for Charging 
Party, Associated General Contractors of America. 
Robert H. Murphy, Esq., 
of San Diego, California, for Westin 
Bonaventure. 
Jon E. Pettibone, Esq., 
of Phoenix, Arizona, for Charging Par-
ty, United Parcel Service, Inc. 
Lisa van Krieken, Esq. (Folger, Levin & Kahn), 
for Scott Van-denBerg, general manager of the Hyatt Regency Islandia. 
Bryan Vess, Esq., 
of San Diego, California, for Manchester 
Resorts Corporation, LP. 
DECISION 
STATEMENT OF THE 
CASE LANA H. PARKE, Administrative Law Judge.  This case was 
tried in Las Vegas, Nevada, on 
January 13 through 17, and 21, 
2003, as to Respondents Local Union 1827, United Brother-
hood of Carpenters and Joiners of America; Local Union 1506, 
United Brotherhood of Carpenters and Joiners of America; 
Local Union 209, United Brotherhood of Carpenters and Join-
ers of America (Respondent 
Local 1827, Respondent Local 
1506, Respondent Local 209, re
spectively and Respondent 
Locals, collectively), and by stipulation of facts submitted 
March 5, 2003, as to Responde
nt Mountain West Regional 
Council of Carpenters (Responde
nt Mountain West Carpenters; 
all respondents being referred 
to collectively as Respondent 
Unions.).1  Pursuant to charges filed by United Parcel Service, 
Inc. (UPS) against Respondent Local 1827; Eliason & Knuth of 
Arizona, Inc. (E&K, AZ), Associ
ated General Contractors of 
America San Diego Chapter, Inc. (San Diego AGC), and To-
day™s IV, Inc. d/b/a Westin Bonaventure Hotel and Suites 
(Westin Bonaventure) agains
t Respondent Local 1506; King™s 
Hawaiian Retail, Inc. d/b/a Ki
ng™s Hawaiian Restaurant and 
Bakery (King™s Hawaiian) agai
nst Respondent Local 209; and 
Eliason & Knuth of Denver, In
c. (E&K, Denver) against Re-
spondent Mountain West Carpenters
, the Regional Director for 
Region 28 of the National Labor Relations Board (the Board) 
issued an Order consolidating ca
ses, consolidated complaint, 
and notice of hearing (the first complaint) on November 19.  
On November 29, the Regional Director for Region 28 amend-
ed the first complaint.
2   Pursuant to charges filed by E&K, 
                                                           
1 All dates are in 2002, unless otherwise indicated. 
2 The Amendments affected par. 9 (and subparagraphs) of the first 
complaint.  Respondents Local 1827,
 Local 1506, and Local 209 denied 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 424 
Denver, the Regional Director for Region 27 of the Board is-
sued a complaint and notice of hearing (the second complaint) 
on January 3, 2003.  By order da
ted January 24, 2003, I granted 
the General Counsel™s motion to consolidate the second com-
plaint with the first complaint. The first complaint alleges that 
Respondents Local 1827, Local 1506, and Local 209 have vio-
lated Section 8(b)(4)(ii)(B) of 
the National Labor Relations Act 
(the Act).  The second complaint alleges that Respondent 
Mountain West Carpenters has vi
olated Section 8(b)(4)(ii)(B) 
of the Act. Issues 
1.  Did Respondent Local Uni
on 1827 threaten, coerce, or re-
strain persons engaged in co
mmerce or industries affecting 
commerce in violation of Section 8(b)(4)(ii)(B) of the Act by 
displaying banners (bannering) directed at neutral employers at 
secondary sites in Las Vegas, 
Nevada, in furtherance of its 
labor dispute with Corsair Conveyor Corporation (Corsair)? 
2.  Did Respondent Local Uni
on 1506 threaten, coerce, or re-
strain persons engaged in co
mmerce or industries affecting 
commerce in violation of Section 8(b)(4)(ii)(B) of the Act by 
bannering directed at neutral em
ployers at secondary sites in 
Arizona and California in furtherance of its labor disputes with 
E&K, AZ, Brady Company/San Diego, Inc. (Brady), and Preci-
sion Hotel Interiors (Precision)? 
3.  Did Respondent Local Union 209 threaten, coerce, or re-
strain persons engaged in co
mmerce or industries affecting 
commerce in violation of Section 8(b)(4)(ii)(B) of the Act by 
bannering directed at a neutral em
ployer at a secondary site in 
Torrance, California, in furtherance of its dispute with Cuthers 
Construction (Cuthers)? 
4.  Did Respondent Mountain West Carpenters threaten, co-
erce, or restrain persons engaged in commerce or industries 
affecting commerce in violation of Section 8(b)(4)(ii)(B) of the 
Act by bannering directed at 
neutral employers at secondary 
sites in Colorado, in furtherance of its dispute with E&K, Den-
ver? 
5.  Is the General Counsel estopped from alleging that Re-
spondent Unions™ conduct violates 
Section 8(b)(4)(ii)(B) of the 
Act because of the issuance of United Brotherhood of Carpen-
ters (Best Interiors), 1997 WL 7314444 (Advice Memo March 
13, 1997) and Rocky Mountain Regional Conference of Car-
penters (Standard Drywall), 2000 WL 1741630 (Advice Memo 
April 3, 2000)? 
On the entire record and after considering the briefs filed by 
the General Counsel, Charging Parties E&K, AZ, E&K, Den-
ver, UPS, and AGC, Responde
nt Locals, and Respondent 
Mountain West Carpenters, I make the following 
                                                                                             
the amended allegations at the heari
ng.  At the hearing, the General 
Counsel amended the first compla
int by adding the name of Doug 
McCarron (McCarron), general president of the United Brotherhood of 

Carpenters and Joiners of America as an agent of Respondent Local 
1506, and corrected certain information in par. 5(c).  Respondent Local 
1506 admitted the title but denied the agency of McCarron.  Respond-

ents Local 1827, Local 1506, and Local 209 also amended their answer 
at the hearing, admitting the allegations of par. 2, 5(a)(1) through (3), 
(b)(1), (c)(1), (c)(3)[a] and [b], (c)(4) and (5), (d)(1), and (e)(1) of the 

first complaint. 
FINDINGS OF FACT
 I.  JURISDICTION
 The following corporations have
, at all times material, been 
engaged in the following businesses under the following com-
mercial circumstances during the representative 12-month or 
other period noted: 
 UPS interstate transpor-
tation and delivery 
of parcels 
12-month 
period 
ending 
August 30 
derived gross reve-
nues in excess of $50,000 from trans-
portation of parcels 

in interstate com-
merce 
E&K, 
AZ 
contractor in-
stalling drywall, 
metal studs, and 
interior finishes in 
commercial and 
residential con-
struction projects 

at various jobsites 
in Arizona 12-month 
period 
ending 
Septem-
ber 4 
purchased and received at jobsites 
in Arizona, goods 
valued in excess of 
$50,000 directly 
from points outside 
the State of Arizona 
Brady contractor provid-
ing carpentry 
services for com-

mercial construc-
tion projects 
12-month 
period 

ending October 
3, 2001 
purchased and received at Califor-
nia jobsites goods 

valued in excess of $50,000 directly 
from points outside 

the State of Califor-
nia Westin 
Bona-venture 
operation of hotel 
properties 
12-month 
period 

ending  July 18 
derived gross reve-
nues in excess of $500,000 and pur-

chased and received 
at its California facility goods val-

ued in excess of 
$5,000 directly 
from points outside 

the State of Califor-

nia King™s 

Hawai-ian operation of a 
restaurant 
12-month 
period 
ending 
May 2 
derived gross revenue
sin excess of $500,000 
and purchased and re-ceived at its Torrance,

California facility goo
valued in excess of $5,000 directly from 

other enterprises locat
ewithin the State of Ca
lfornia, each of which 

had received the good
sdirectly from points 

outside the State of 

California 
E&K, 

Denver 
contractor in-
stalling drywall, 
metal studs, and 
interior finishes in 
commercial and 
residential con-
struction projects 

at various jobsites 
Annual-ly purchased and receive
at jobsites in Coloradogoods, materials, and 

services valued in exc
eof $50,000 directly fr
opoints outside the Stat

of Colorado 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 425
in Colorado  Respondent Locals admit, and 
I find, that UPS, E&K, AZ, 
Brady, Westin Bonaventure, a
nd King™s Hawaiian have each, at 
all relevant times, been persons
 or employers engaged in com-
merce within the meaning of Secti
ons 2(1), (2), (6), and (7) and 
8(b)(4) of the Act and that Respondent Locals are labor organi-
zations within the meaning of Section 2(5) of the Act.
3 Respondent Mountain West Carp
enters admits, and I find, 
that E&K, Denver has, at all re
levant times, been a person or 
employer engaged in commerce within the meaning of Sections 
2(1), (2), (6), and (7) and 8(b)(4) of the Act and that Respond-
ent Mountain West Carpenters is
 a labor organization within 
the meaning of Section 2(5) of the Act.  Respondent Mountain 

West Carpenters stipulates, and I find, that the following enti-
ties, engaged in the following busi
nesses, have each, at all rele-
vant times, been persons or 
employers engaged in commerce 
within the meaning of Sections 2(1), (2), (6), and (7) and 
8(b)(4) of the Act: State Farm Mutual Insurance Company and 
State Farm Fire and Casualty 
Company (State Farm) engaged 
in the sale of insurance and related products; the University of 
Colorado (UC), a public institution of higher learning with a 
UC Health Science Center located in Denver, Colorado; Legacy 
Partners Real Estate Developm
ent, Legacy Re
sidential, and 
Legacy Residential Construction Company (collectively, Lega-
cy) engaged in the development,
 construction, and management 
of real property. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 The complaint alleges that in furtherance of the following la-
bor disputes existing among Re
spondent Unions and the em-
ployers named below, Respondent
 Unions engaged in second-
ary activity at various locations in Arizona, California, Colora-
do, and Nevada in violation of Se
ction 8(b)(4)(ii)(B) of the Act: 
 Respondent Union Primary Employer 
Respondent Local 1827 Corsai
r (Las Vegas, Nevada) 
Respondent Local 1506 E&K, 
AZ (Phoenix, Arizona)  
 Brady (San Diego, California) 
Precision (Los Angeles, Califor-
nia) 
Respondent Local 209 Cuthers (Torrance, California) 
Respondent Mountain West 
Carpenters 
E&K, Denver (Denver, Colorado) 
 Respondent Locals and the Gene
ral Counsel stipulated that 
Respondent Locals conducted th
e bannering activity described 
below in reliance on the Boar
d™s Division of Advice memoran-
dum in United Brotherhood of Carpenters and Joiners of Amer-
ica, Carpenters Local Union 
No. 1506 (Best Interiors), Case 
21ŒCCŒ3234. In the course of Respondents™
 bannering activity described 
below, none of Respondents™ agents carried or displayed tradi-
                                                           
3 Where not otherwise noted, the findings herein are based on the 
pleadings, the stipulations of co
unsel, and/or unchallenged credible 
evidence. tional picket signs,
4 patrolled,
5 blocked ingress or egress to any 
site, or made any threats to employees or customers at any site. 
A.  Conduct of Respondent Local 1827 
1.  The labor dispute between Respondent Local 1827 
and Corsair 
UPS maintains parcel-distribution facilities at 335 East Arby 
Road (south building) and 740 North Martin Luther King 
Boulevard (north building), Las Vegas, Nevada.
   The facilities 
are 12 to 14 miles apart and include service to the general pub-
lic.  Respondent Local Union 
1827 has not, at any material 
time, been engaged in a labor di
spute with UPS.  In connection 
with a south building expansion 
project, UPS contracted with 
Corsair, a construction company specializing in the installation 
of conveyor systems, to install 
a conveyor system at the south 
building commencing about August 22.
6  Corsair performed no 
work at the North Building during any relevant period.  At all 
times relevant, UPS maintained several entrances at the south 
building marked, respectively, ﬁR
eserved gate Corsair . . .,ﬂ
7 ﬁUPS gate,ﬂ and ﬁNeutral gate.ﬂ  The UPS gate was located 
about 80 feet from the Reserved gate. 
By email dated August 27, Kessle
r notified UPS, in part, as 
follows:  [The UPS South Building Project] is a real slap in the face of 
our members and their families.  With the economy here in 
Vegas trying to rebound after the downturn of September 11th 
we can not sit by and watch UPS bring in an unlicensed out of 
state contractor paying far below area standards and using a 
large out of state work force . . . we will be doing large dis-
play banners at many of your sites throughout the Vegas val-
ley.  We fully intend to inform the working men and women 
of Southern Nevada about the way in which UPS chooses to 
do business here in the area. 
2.  The UPS south building project 
a.  The UPS banners and handbills 
Beginning August 29, Respondent
 Local 1827 established 
and maintained banners at the ﬁUPS gateﬂ of the south building 
facing Arby Road and at the north building at the UPS entrance 
facing Bonanza Street, both heavily traveled roads.  No banner 
was established at the south building entrance reserved for Cor-
sair.  The Union conducted the bannering Monday through 
                                                           
4 Traditional picketing involves indi
viduals patrolling while carrying 
placards attached to sticks.  
Mine Workers District 2 (Jeddo Coal Co.),
 334 NLRB 677 (2001). 
5 Justice Black described ﬁpatrollingﬂ as encompassing ﬁstanding or 
marching back and forth or round and 
round  . . . generally adjacent to 
someone else™s premises. . . .ﬂ  
NLRB v. Fruit & Vegetable Packers & 
Warehousemen Local 760 (Tree Fruits), 
377 U.S. 58, 77 (1964) (con-
curring opinion). 
6 UPS had originally contracted with a company named DAVCO to 
install the conveyor system.  UP
S replaced DAVCO with Corsair be-
cause DAVCO was not Nevada-licensed. 
7 Corsair™s name was added to th
e Reserved Gate sign on August 22, 
and UPS so notified Respondent Lo
cal 1827 by telegram.  No one 
contends that this reserved gate 
was not validly established and main-
tained.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 426 
Friday, 9:30 a.m. to 12:30 p.m. at the south building but less 
frequently at the north building. The banners measured approx-
imately 15 by 4 feet.  In the bottom corner of each banner the 
words ﬁLABOR DISPUTEﬂ appeared in gold ovals on a brown 
background, easily discernible fr
om the street, and larger gold 
letters spanning the breadth of the banner identified the targeted 
company, the entire banner appearing essentially as follows: 
 SHAME ON 
UPS 
 LABOR                                                            LABOR 

DISPUTE                                                      DISPUTE
  Individuals maintaining the ba
nners passed out two different 
handbills.  One handbill featured a drawing of a UPS delivery 
truck with ﬁSHAME ON UPS 
LABOR
 written on its side, re-
quested the public to contact the UPS, and otherwise read as 
follows:  STOP! 
UNDERMINING AREA STANDARDS! 
 WHAT IS THE BIGGEST MISTAKE UPS HAS MADE? 
 MISTAKE #1ŠUPS
 chose an out of state and unlicensed 
contractor who 
UNDERMINES NEVADA AREA 
STANDARDS FOR WAGES AND BENEFITS! 
 MISTAKE #2ŠUPS entered into a contract with 
DAVCO 
INC. OF TENNESSEE 
to install the conveyor systems at the 
new UPS South Facility on Ar
by Road.  However, DAVCO 
WAS NOT THEN 
and is NOT NOW LICENSED 
to do work in 
NEVADA and paid their workers sub-standard wages! 
 MISTAKE #3Š
UPS REPRESENTATIVE, JEFF HALL, 
purposely avoided all attempts made by MILLWRIGHTS 
LOCAL #1827 REPRESENTATIVES TO DISCUSS THIS 
PROBLEM.  The result was, that both 
UPS AND DAVCO 
were 
SERVED WITH 
a CEASE AND DESIST ORDER 
from the 
NEVADA CONTRACTORS BOARD INVESTIGATOR for 
using THE UNLICENSED CONTRACTOR DAVCO.  
Fourteen 
Workers 
REMOVED.
  SEE YA!
  MISTAKE #4Š
UPS REPRESENTATIVE, JEFF HALL, 
still didn™t want to have any discussions with MILLWRIGHTS 
LOCAL #1827 Representatives.  UPS chose 
CORSAIR CONVEYOR,
 who pays their workers 50%+ less than the 
area standards for 
[sic] 
 ASK UPS: 
 WHO DO THEY DISCOUNT WORKERS WAGES BUT 
NOT PRICES? 
 TELL UPS NO MORE MISTAKES! 
 We are not urging any worker to refuse to work nor are we 
urging any suppliers to refuse to deliver goods.
  The other handbill featured a drawing of a race car with the 
UPS logo on its hood and read: 
 ups 
RACING TO PROMOTE 
BELOW AREA STANDARD WAGES 
CONSTRUCTION AND MAINTENANCE PROJECTS 
         IFŠ
UPS IS WILLING TO SPEND 
BIG $$$ FOR:  TOP OF THE LINE 
EQUIPMENT
  TOP OF THE LINE 
DRIVERS
  TOP OF THE LINE 
BENEFITS  WHY?ŠWOULD 
UPS CHOOSE TO HIRE A 
CONTRACTOR 
WHO IS 
UNLICENSED
 OR PAY 
BELOW AREA 
STANDARD WAGES 
AND BENEFITS. 
 IFŠTHEY™RE WILLING TO DISCOUNT WORKERS 
WAGES IN OUR COMMUNITY, THEN USE THE 
COUPON BELOW AND ASK FOR YOUR CONSUMER 
DISCOUNT! 
 TO Ups United Parcel Service: 
 I DESERVE A 50% DISCOUNT 
 If the contractors you hire to do your installation work pay 
their employees 50% less for wages and benefits than the 
area standards in our community, then as a resident of 
Southern Nevada and a consumer; 
 I DESERVE A 50% DISCOUNT ON THE RATES YOU 
CHARGE ME! 
 Millwrights Local #1827
 b.  Communications with UPS 
On August 29, Robert Lee Ne
well (Newell), UPS security 
representative, spoke to Charle
s Kessler (Kessler), business 
representative/financial secretar
y of Respondent Local 1827, at 
the south building banner.  Newell asked Kessler why the Un-
ion was there.  Kessler said, ﬁWe™re tired of UPS doing this, 
hiring nonunion employees.ﬂ  According to Newell, Kessler 
said Local 1827 planned to star
t picketing the entire Desert 
Mountain district and that future picketing would include Mail-
boxes Et Cetera, retail shipping 
outlets for UPS.  Kessler de-
nied saying that Respondent Lo
cal 1827 would ﬁpicketﬂ UPS.  
Although I found Newell to be a credible witness, I credit Kess-

ler as to the ﬁpicketﬂ statement.  I note that the bannering cam-
paign was carefully planned, that Kessler™s prebannering emails 
to UPS spoke in terms of cons
umer information and ﬁbannering 
activity.ﬂ  Although Newell clea
rly considered the activity to 
constitute picketing, I find it unlikely that Kessler would have 
termed it so.
8 On the same day, Newell told James Sala (Sala), director of 
organizing for Respondent Local 1827, that the ﬁpicketingﬂ 
should be conducted at the constr
uction gate.  Sala said, ﬁWe™re 
not picketing.  We are handing out handbills.ﬂ  Sala told Newell 
                                                           
8 UPS employee Rick Gallegos also thought the activity was a picket 
line, and some UPS customers at the south building asked, ﬁWhy are 
these guys picketing?ﬂ 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 427
the Union would be there as long as they felt necessary to de-
liver the message to the consumers.
9 In early September after the establishment of the banner, 
Kessler sent two union members to the jobsite to solicit em-
ployment from Corsair.  The 
members reported to him that 
Corsair offered them $14 an hour for 50 hours work per week, 
terms substantially less than th
e wage rate prevailing under the 
current Carpenters master agreement.  Later, a Corsair employ-
ee told Kessler that all Corsai
r employees were nonunion.   
By email dated September 19, 
Kessler informed UPS, in 
part, as follows: 
 [In the next few weeks] . . . we are taking our message all 
over the valley . . . to Mail Boxes etc. and . . . Postnet centers.  
We are also putting together a 
letter to over 500 companies, 
contractors, and venders and other friends of labor in South-
ern Nevada letting them know what UPS is doing at your 
South Facility . . . [I]t is very unfortunate that this type of ac-
tion must take place, we have always been a part of your work 
force here in Las Vegas when UPS has expanded.  But make 
no mistake we will not sit by and watch UPS undermine the 
area standards.  We will do everything we can to have our 
message heard for as long as it takes . . . again I ask if we can 
sit down and meet with your peop
le and see if there is some-
thing we can do. 
B.  Conduct of Respondent Local 1506 
At all times material hereto, Respondent Local 1506 has 
been engaged in labor disputes with E&K, AZ, Brady, and 
Precision.
10 1.  Labor dispute between Respondent Local 1506 
and E&K, AZ 
At relevant times, Alan Cahill (Cahill) served as the director 
of special projects for the S
outhwest Regional Council of Car-
penters, State of Arizona (C
ouncil). Beginning in 2001, he and 
his staff conducted an investig
ation of E&K, AZ through em-
ployee interviews, internet research, and inquiry of other con-
tractors and union agents.  Ba
sed on the investigation, the 
Council concluded that E&K, AZ did not pay prevailing wages 
and/or benefits to its employees. 
On January 7, representativ
es of Respondent Local 1506, 
Cahill and Cris Westmoreland,
 met with Todd Bennett (Ben-
nett), president of E&K, AZ.  The two representatives ex-
plained the benefits of entering into a Carpenters Union labor 
agreement.  Bennett said that E&K, AZ was not interested. 
By letters dated August 28, 
Respondent Local 1506 sent no-
tices of its labor dispute with E&K, AZ to Griffin and Double 
AA Builders (Double AA), stating that E&K, AZ did not pay 
area standard wages and health care, and asking that the com-
                                                           
9 Sala admitted that his account of this conversation set forth in an 
affidavit given to the Board during investigation of the charges did not 
include any mention of delivering a 
message to consumers.  Neverthe-
less, I found Sala to be a credible 
witness, and I accept his testimony. 
10 Precision is a California corporation engaged in the construction 
industry as a general contractor 
specializing in hotel renovations. 
panies not allow E&K, AZ to 
perform work on any projects.
11  The letters to Griffin and Doubl
e AA further stated, inter alia:
  We want you to be aware that our lawful, but aggressive pub-
lic information campaign against [E&K, AZ] encompasses all 
parties associated with projects where [E&K, AZ] are em-
ployed.  That campaign includes highly visible banner dis-
plays and distribution of handbills at the jobsite and premises 
of property owners, developers, general contractors, and other 
firms involved with projects where [E&K, AZ] are employed.  
We certainly prefer to work cooperatively with all involved 
parties rather than to have an
 adversarial relationship with 
them . . . [Not allowing E&K, AZ to work on your projects] 

will provide the greatest protec
tion against your firm becom-
ing publicly involved in this dispute. 
 Thereafter, in furtherance of 
its dispute with E&K, AZ, Re-
spondent Local 1506 established ba
nners at numerous locations 
in Arizona including those descri
bed below.  On about Septem-
ber 4, after the bannering at 
E&K, AZ jobsites commenced, 
Bennett telephoned Cahill to request a meeting.  Cahill faxed a 
letter dated September 4, to Bennett set forth in pertinent part: 
 You and I have spoken and scheduled a meeting to discuss la-
bor relations matters.  Before we meet I would like to estab-
lish for the record, that neither I nor anyone else acting on be-
half of the Carpenters Union, has asked that you enter into 
any Collective Bargaining Agreement with the Union, or that 
you recognize the Union as the Collective Bargaining repre-
sentative of any of your employees. . . .  The Carpenters Un-
ion does not seek representati
on of your employees, and the 
purpose of any meetings that we may have is not to seek or 
pursue that objective. 
2.  The Artisan Homes Lofts Project 
a.  The contractual relationships 
Artisan Homes, Inc. (Artisan Homes), real estate developer, 
engaged Westpac Communities, Inc. (Westpac) as general con-
tractor for construction of condo
miniums in Phoenix, Arizona, 
known as ﬁThe Lofts on Centralﬂ (t
he Lofts Project).   Westpac 
subcontracted, inter alios, with E&K, AZ to perform drywall 
and interior painting services 
at the project commencing Sep-
tember 23. 
b.  The Artisan Homes banner and handbills 
Beginning mid-August, Responde
nt Local 1506 established 
and maintained a banner at the Lofts Project facing Central 
Avenue, a location adjacent to the main office of Artisan 
Homes. A portable framework of
 PVC pipe supported the ban-
ner.  The banner measured approximately 15 by 4 feet.  In each 

upper corner of the banner the words ﬁLABOR DISPUTEﬂ 
appeared in black letters, easily discernible from the street, and 
larger red letters spanning the breadth of the banner identified 
the targeted company, the entire banner appearing essentially as 
follows:                                                            
11 Respondent Local 1506 directed similar letters to other contrac-
tors.  A business document of Respondent Local 1506 entitled ﬁOwners 

& Contractorsﬂ who received lette
r regarding [E&K, AZ] lists 73-
recipient companies, including Griffin and Double AA. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 428 
 SHAME ON 
ARTISAN HOMES, INC 
 LABOR                                                              LABOR 
DISPUTE                                                        DISPUTE
  Individuals maintaining the 
banner passed out handbills.  
The handbills featured a large drawing of a rat gnawing on an 
American flag, requested the public to contact the company and 
urge adherence to area labor standards, and otherwise read: 
  When the bannering began, Eric C. Brown (Brown), presi-
dent of Artisan Homes, telephone
d Cahill and pointed out that 
Artisan Homes was not the builder on the job.  Cahill said, 
ﬁYou™re the developer, it™s your property, you™re responsible 
for this.ﬂ12  In a later conversation with Cahill at the banner 
location, Brown told Cahill, ﬁIf y
ou™re telling me that you want 
me to change things, you™ve never given me any kind of infor-
mation on what the area standard wages are.ﬂ  Cahill said, 
ﬁWell, maybe I™ll just give you a 
call.ﬂ  After that, Brown never 
heard from any representative of the Union. 
On September 19, Westpac estab
lished a valid reserved gate 
at the at the back of the Lofts Project for employees and suppli-
ers of E&K, AZ.  Respondent 
Local 1506 continued to display 
                                                           
12 While Brown and Cahill were in fundamental agreement as to the 
substance of their conversations, Br
own™s testimony differed somewhat 
from Cahill™s account on this point.  
Brown testified, essentially, that 
Cahill told him if he did not use E&K, AZ, the problem would go 

away.  As to this aspect of 
the conversation, I credit Cahill. the banner at the front of the project facing Central Avenue, a 
distance approximately 250 feet 
from the reserved gate until 
October 18.
13 3.  The Harkins Project 
a.  The contractual relationships 
Harkins Amusement Enterprises, Inc. (Harkins) engaged 
Double AA as general contractor
 for construction of a movie 
theater in Avondale, Arizona, a 
town west of Phoenix (the 
Harkins Project).  Double AA subcontracted, inter alios, with 
E&K, AZ to perform drywall, me
tal stud, and finishing services 
at the project, which E&K, AZ completed in November. 
b.  The Harkins banners and handbills 
Beginning September 4, 10, an
d 18, respectively, Respond-
ent Local 1506 established and maintained banners at a Harkins 
theater on 19th Avenue in Phoenix, Arizona (Christown Thea-
tre), located approximately 30 miles from the Harkins project, 
at North Valley Theatre on Bell Road in Phoenix, and at the 
Harkins Theater corporate office
s located on McDonald Road 
in Scottsdale, Arizona.  E&K, 
AZ neither performed work nor 
was scheduled to perform work at the Harkins theaters in Phoe-
nix or at the Harkins corporate offices in Scottsdale.  The ap-
proximately 15-by-4-feet ba
nners, supported by portable 
frameworks of PVC pipe, faced busy multilane streets.  In each 
upper corner the words ﬁLABOR DISPUTEﬂ appeared in easi-
ly-discernible black letters, and larger red letters spanning the 
breadth of the banners identified the targeted company, the 
entire banner appearing essentially as follows: 
 SHAME ON 
HARKINS THEATERS 
 LABOR                                                              LABOR 
DISPUTE                                                        DISPUTE 
 Handbills distributed at the bannering site featured a large 
drawing of a rat gnawing on an American flag, asked the public 
to urge the company to adhere to area labor standards, and oth-
erwise read: 
                                                            
13 The General Counsel and Respondent Locals stipulated that ban-
ner displays continued at all locati
ons as described herein until October 
18.  Other evidence suggests that th
e date may be an approximate one, 
but exactitude is not material on that point. 
SHAME ON 
ARTISAN HOMES! 
FOR DESECRATION OF THE AMERICAN WAY OF LIFE 
 A rat is a contractor that doe
s not pay all of its employees 
standard wages, including e
ither providing or making pay-
ments for health care.  Employees who work for a rate con-
tractor are also rats. 
 Westpac Construction 
has been hired by 
Artisan Homes 
to construct their new lofts. . . . 
 Westpac has contracted with 
[E&K, AZ]
 to do the drywall work on that project.  [
E&K, AZ] does not meet area labor standards for that work.  It does 
not pay area standard wages to all its carpenter-craft employ-

ees, including payments for family health care. 
 Carpenters Local 1506 objects to
 substandard employers like 
[E&K, AZ
] working in the community.  In our opinion the 
community ends up paying the tab for employee health care 
and low wages tend to lower ge
neral community standards, 
thereby encouraging crime and other social ills.  Carpenters 
Local 1506 believes that Artisan Homes
 has an obligation to 
the community to see that contractors who perform work on 
buildings they construct, own, 
occupy or lease, meet area 
labor standards.  They should 
not be allowed to insulate 
themselves behind ﬁindependentﬂ contractors. 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK NOR 
ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER GOODS
.  CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 429
SHAME ON 
HARKINS THEATERS! 
FOR DESECRATION OF THE AMERICAN WAY OF LIFE 
 A rat is a contractor that doe
s not pay all of its employees 
standard wages, including either providing or making 
payments for health care.  
Employees who work for a rat 
contractor are also rats. 
 [Double AA] 
has been hired by 
Harkins Theaters 
to 
construct their new theatres located at 99
th Ave. and 
McDowell Rd., in Avondale.  
Double AA
 has contracted 
with [E&K, AZ]
 to do the drywall work on that project.  
[E&K, AZ
] does not meet area labor standards for that 
work.  It does not pay area standard wages to all its car-
penter-craft employees, including payments for family 
health care. 
 Carpenters Local 1506 objects to substandard employers 

like [E&K, AZ
] working in the community.  In our opin-
ion the community ends up paying the tab for employee 
health care and low wages tend to lower general commu-
nity standards, thereby encouraging crime and other so-
cial ills.  Carpenters Local 1506 believes that 
Harkins Theaters
 has an obligation to the community to see that 
contractors who perform work on buildings they con-
struct, own, occupy or lease, 
meet area labor standards.  
They should not be allowed to insulate themselves behind 
ﬁindependentﬂ contractors. * * * 
 On September 10, at the Harkins corporate office location, 
Michael Ostwinkle (Ostwinkle), production manager of E&K, 
AZ spoke to Cahill by telephone and asked for a meeting to 
discuss the allegations on the handbills.  Cahill refused. Ost-
winkle also spoke to Eddie Kasprzycki (Kasprzycki), special 
representative of the Southwest 
Regional Council of Carpenters 
who stood at the banner.  When Ostwinkle asked him if the 
banners would go away if E&K,
 AZ paid its employees $20.17 
an hour, Kasprzycki said, ﬁI don™t know, maybe if you™d just 
join the union maybe this w
hole thing would go away.ﬂ 
News reports of the above activity
 described it as picketing.  
Because of the bannering and handbilling, Harkins Theaters 
suggested to Double AA that it replace E&K, AZ on the pro-
jects. 
4.  The Vanguard Health Systems West Valley 
Hospital Project 
a.  The contractual relationships 
Vanguard Health Systems, Inc.
 (Vanguard), which operates 
hospitals in the Phoenix area
, engaged Dunn Southeast d/b/a 
R. J. Griffin and Company (R. J. Griffin) as the general con-
tractor for the construction of 
a hospital in Goodyear, Arizona 
(West Valley Hospital).  R. J. Griffin subcontracted with E&K, 
AZ, inter alios
, to perform construction 
services at the project 
commencing September 1. 
b.  The Vanguard banners and handbills 
Beginning September 4, Responde
nt Local 1506 established 
and maintained banners facing busy multilane streets at Phoe-
nix Memorial Hospital and Phoe
nix Baptist Hospital both lo-
cated in Phoenix, Arizona, and Arrowhead Community Hospi-
tal located in Glendale, Ariz
ona.  Respondent Local 1506 estab-
lished no banner at the West Valley Hospital Project.  E&K, 
AZ neither performed work nor was scheduled to perform work 
at phoenix Memorial Hospital, Phoenix Baptist Hospital, or 
Arrowhead Community Hospital.  A portable framework of 
PVC pipe supported the banners at
 each location.  The banners 
measured approximately 15 by 4 f
eet.  In each upper corner of 
the banners the words ﬁLABOR DISPUTEﬂ appeared in black 
letters, easily-discernible from the street, and larger red letters 
spanning the breadth of the banners identified the targeted 
company, the entire banner appearing essentially as follows: 
 SHAME ON 
VANGUARD HEALTH SYSTEMS 
 LABOR                                                 LABOR 

DISPUTE                                           DISPUTE
  Handbills distributed at Phoeni
x Memorial Hospital, Phoenix 
Baptist Hospital, and Arrowhead Community Hospital were 
identical.  They featured a la
rge drawing of a rat gnawing on an 
American flag, requested the public to contact the company and 
urge adherence to area labor standards, and otherwise read: 
 SHAME ON 
VANGUARD HEALTH SYSTEMS! 
FOR DESECRATION OF THE AMERICAN WAY OF LIFE 
 A rat is a contractor that does
 not pay all of its employees 
standard wages, including 
either providing or making 
payments for health care.  Em
ployees who work for a rate 
contractor are also rats. 
 R J Griffin & Company 
has been hired by 
VANGUARD 
HEALTH SYSTEMS
 to construct their new facility, the 
West Valley Hospital,
 in Goodyear, Arizona.  
[E&K, AZ] 
has been hired by R J Griffin to do the metal stud drywall 
work on that project.  [
E&K, AZ
] does not meet area labor 
standards for that work.  It
 does not pay area standard 
wages to all its carpenter-cra
ft employees, including pay-
ments for family health care. 
 Carpenters Local 1506 objects 
to substandard employers 
like [
E&K, AZ
] working in the community.  In our opin-
ion the community ends up paying the tab for employee 
health care and low wages tend to lower general communi-
ty standards, thereby encouraging crime and other social 
ills.  Carpenters Local 1506 believes that 
Vanguard 
Health Systems
 has an obligation to the community to see 
that contractors who perform work on buildings they con-
struct, own, occupy or lease, meet area labor standards.  
They should not be allowed to insulate themselves behind 
ﬁindependentﬂ contractors. * * * 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 430 
5.  Labor dispute be
tween Respondent Local 
1506 and Brady 
Brady is a nonunion contractor doing construction work in 
the San Diego area.  In 1997 or 1998 Mike Magallenes, Re-
spondent Local 1506 business repr
esentative, contacted Scott 
Brady and asked him to enter into collective-bargaining negoti-
ations with Local 1506 on behalf of Brady.  Nothing came of 
the request. 
During 2000/2001, and prior to the start of bannering, 
Thornhill and his staff conducted an investigation of Brady™s 
wages and benefits by questioning Brady employees.  Based on 
the information thus obtained, Respondent Local 1506 con-
cluded that Brady did not pay prevailing wages and/or benefits 
to its employees.  A summer 
2000 carpenters union newsletter 
printed a purported Brady paycheck statement and stated, es-
sentially, that only a union contract could protect carpenters™ 
wages and benefits. 
By letters dated as set forth to the following construction 
companies, Respondent Local 
1506 informed them that the 
Union had an ﬁarea standardsﬂ 
dispute with Brady and intended 
ﬁlawfully [to] protest and demons
trate against [Brady at] any of 
your jobsites employing [Brady],ﬂ asking that the companies 
not contract with Brady until Brady met area standards: 
         Date        Company 
October 2, 2000      Roel 
October 5, 2000     C& S Doctor Inc. 
May 9, 2001       Reno Contracting, Inc. (Reno),  
   Bilbro, and Blake Construction Co. 
 By letters dated July 18, 2001, and December 13, 2002, re-
spectively, Respondent Local 1506 informed Clark and 
CYMER and other area contractors that the Union had an ﬁarea 
standardsﬂ dispute with Brady and asked the companies not to 
allow Brady to perform any work on any project unless Brady 
met area labor standards for all of its carpentry craft work, stat-
ing further: 
 We want you to be aware that our lawful but aggressive pub-
lic information campaign against [Brady] encompasses all 
parties associated with projects where [Brady] is employed.  
That campaign includes highly visible banner displays and 
distribution of handbills at the 
jobsite and premises of proper-
ty owners, developers, general co
ntractors, and other firms in-
volved with projects where [Bra
dy] is employed.  We certain-
ly prefer to work cooperatively 
with all involved parties rather 
than to have an adversarial relationship with them.
14  In connection with its dispute with Brady, over the last 2-1/2 
years, Respondent Local 1506 bannered at 50 to 60 properties 
in a manner similar to the activity detailed below.  The banner-
ing stopped in 2002 for a period of about 3 months from Febru-
ary to about May 29, during which hiatus Scott Brady met with 
Douglas McCarron (McCarron), ge
neral president of the United 
Brotherhood of Carpenters and Joiners of America and brother 
of Respondent Local 1506™s presiden
t, at a restaurant in La 
                                                           
14 Although the wording of the two 
letters to Clark and CYMER dif-
fered slightly, inasmuch the meani
ng is identical, I have included only 
one version. 
Mesa, California.  In the cour
se of that meeting, McCarron 
asked Scott Brady to consider collective bargaining negotia-
tions with Respondent Local 1506.  Scott Brady asked how that 
would benefit Brady.  McCarron explained the Union™s wage 
and benefit package.  Scott Brady said that the package was 
equal to what the Company currently paid and that neither he 
nor his employees would benefit 
from it.  McCarron said that 
the Company could have the benefit of peace and protection: 
peace being an absence of bannering and picketing, an absence 
of letters, an absence of union agents going to jobsites to talk to 
Brady employees, and protection 
being the Union™s effort to 
attack any nonunion competitors just as Brady was then being 
attacked.  Scott Brady did not agree to negotiate. 
Respondent Local 1506 denies 
that McCarron acted as its 
agent in this conversation.  
Although no specific evidence other 
than McCarron™s position with the Union was adduced to show 
agency, I conclude that McCarron acted as Respondent Local 
1506™s agent in making the negotiation pitch.  The Board noted 
in Longshoremen ILA (Coastal Stevedoring Co.)
 that, ﬁwhen 
applied to labor relations . . . agency principles must be broadly 
construed in light of the legisl
ative policies embedded in the 
Act.ﬂ
15 The Board applies the common law principles of agen-
cy when determining whether apparent authority is created: 
(1) there must be some manifestation by the principal to a third 
party, and (2) the third party must believe that the extent of the 
authority granted to the agent encompasses the contemplated 
activity. 
Pratt Towers, Inc
., 338 NLRB 61, 72 (2002).  At the 
time of the conversation, McCarr
on served as the general presi-
dent of the United Brotherhood of Carpenters and Joiners of 
America, the organization with
 which Respondent Locals, in-
cluding Respondent Local 1506, are 
affiliated.  That affiliation 
is set forth by the terms of the master labor agreement to which 
Respondent Local 1506 is a party, 
as is the United Brotherhood 
of Carpenters and Joiners of America.  McCarron™s position as 
president of the presumably governing body of Respondent 
Local 1506 constitutes a manifestation that he possesses author-

ity to act for affiliates of that
 governing body, and Scott Brady 
accepted that authority in di
scussing possible collective bar-gaining with Respondent Local 1506.  Accordingly, Mr. 
McCarron™s request that Scott Br
ady negotiate with Respondent 
Local 1506 may be considered as
 evidence of Respondent Lo-
cal 1506™s intent and purpose.  
6.  Project at Reno offices on Frazee Road, San Diego 
a.  The contractual relationships 
Brady performed construction work for Reno at its offices 
located on Frazee Road in San Diego, California, beginning in 
early 2000 and completing the work in about December 2000. 
b.  The Reno banner and handbilling 
During the entire construction period and continuing (except 
for the hiatus mentioned above) until October 18, Respondent 
                                                           
15 313 NLRB 412, 415 (1933), remanded 56 F.3d 205 (D.C. Cir. 
1995), stating further at 417, ﬁCourts
 have concluded that under the 
NLRA, agency principles must be 
expansively construed, including 
when questions of union responsibility are presented.ﬂ [Citations omit-
ted.]  CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 431
Local 1506 bannered at the Reno offices.  A portable frame-
work of PVC pipe supported the approximately 15-by-4-feet 
banner.  In each upper corner of the banner the words ﬁLABOR 
DISPUTEﬂ appeared in black letters, easily discernible from 
the busy Frazee Road, and larger red letters spanning the 
breadth of the banners identified the targeted company, the 
entire banner appearing essentially as follows: 
 SHAME ON 
RENO CONTRACTING  LABOR                                                               LABOR 
DISPUTE                                                        DISPUTE
  Individuals maintaining the 
banner passed out handbills.  
The handbills featured a large drawing of a rat gnawing on an 
American flag, requested the public to contact the respective 
company and urge adherence to area labor standards, and oth-

erwise read as follows: 
 SHAME ON 
RENO CONTRACTING 
For Desecration 
of the American Way of Life 
 A rat is a contractor that does
 not pay all of its employees 
standard wages, including 
either providing or making 
payments for health care and pension benefits. 
 Shame on 
Reno Contracting 
for contributing to erosion of 
area standards for San Diego carpenter craft workers.  
Reno Contracting 
is the general contractor on a building 
to be occupied by 
Inuit [sic].  
Reno has subcontracted 
carpentry work to [
Brady].  [
Brady] does not meet area 
labor standards, including providing or paying for health 
care and pension for all of its carpenter craft employees. 
 Carpenters Local 1506 objects 
to substandard employers 
like [Brady
] working in the community because the com-
munity ends up paying the ta
b for employee health care 
and because low wages tend to lower general community 
standards, thereby encouraging crime and other social ills. 
 Carpenters Local 1506 believes that 
Reno Contracting
 has an obligation to the community to see that area labor 
standards are met when doing construction work on their 
projects.  They should not be
 allowed to insulate them-
selves behind ﬁindepende
ntﬂ contractors.   
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK NOR 
ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS.  7.  The Valley Center Project 
a.  The contractual relationships 
Kilroy Realty Corporation (K
ilroy Realty), Prentiss Proper-
ties Acquisition Partners, LP (Pre
ntiss), and Peregrine Systems, 
Inc. (Peregrine) engaged Reno as the general contractor for new 
construction and tenancy improvem
ent work at office buildings 
located on Valley Center Drive 
in San Diego, California (Val-
ley Center Project).  Morrison & Foerster, law office, was a 
tenant at the property.  Reno s
ubcontracted, inter alios, with 
Brady to perform construction services at the project commenc-
ing in December 1999. 
b.  The Prentiss Properties, Peregrine, Morrison 
& Foerster, and Kilroy Realty banners 
and handbills During the time Brady performed construction work at the 
Valley Center project, and for about 6 months after Brady com-
pleted work, Respondent Loca
l 1506 established and main-
tained four banners there.  A portable framework of PVC pipe 
supported each banner, which measured approximately 15 by 4 
feet.  In each upper corner of the banners the words ﬁLABOR 
DISPUTEﬂ appeared in black letters, easily-discernible from 
the street, and larger red letters spanning the breadth of the 
banners identified the targeted company, each banner appearing 
essentially as follows: 
 SHAME ON 
KILROY REALTY 
 LABOR                                                                         LABOR 
   DISPUTE                                                                     DISPUTE
  SHAME ON 
MORRISON & FOERSTER 
 LABOR                                                                         LABOR 
   DISPUTE                                                                     DISPUTE
  SHAME ON 
PEREGRINE 
 LABOR                                                                         LABOR 
   DISPUTE                                                                     DISPUTE
  SHAME ON 
PRENTISS PROPERTIES
16  LABOR                                                                         LABOR 
   DISPUTE                                                                     DISPUTE
  The banners faced streets of mode
rate to heavy traffic.  Indi-
viduals maintaining the banners passed out handbills.  The 
handbills were identical except for wording specifically identi-
fying each company named above and jobsite information, if 
applicable.  Respectively, the handbills bore the name of only 
one targeted company.
17  Each requested the public to contact 
the respective company and urge adherence to area labor stand-
ards, and otherwise read as follows: 
                                                            
16 No Prentiss Properties banner photograph was introduced.  How-
ever, Scott Brady described the banner
 as being identical to the other 
three banners at this project except for the name Prentiss Properties.  

Although the transcript spells this company™s name ﬁPrentice,ﬂ it ap-
pears from the pleadings and other 
documents that the correct spelling 
is ﬁPrentiss.ﬂ 
17 In the following, for convenience the company names are grouped 
together and jobsite information is omitted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 432 
SHAME ON 
[Prentiss Properties, Peregrine, 
Morrison & Foerster, or Kilroy Realty] 
For Desecration of the American 
Way of Life 
 A rat is a contractor that doe
s not pay all of its employees 
standard wages, including either providing or making 
payments for health care and pension benefits. 
 Shame on [
Prentiss Properties, Peregrine, Morrison & 
Foerster, or Kilroy Realty]
 for contributing to erosion of 
area standards for San Diego carpenter craft workers.  
Carpenters Local 1506 has a labor dispute with [
Brady] a subcontractor hired to perform
 [construction work at var-
ious projects.]  [
Brady] does not meet area labor stand-
ards, including providing or paying for health care and 
pension to all its employees. 
 Carpenters Local 1506 objects to substandard employers 

like [Brady
] working in the community because the 
community ends up paying the tab for employee health 
care and because low wages te
nd to lower general com-
munity standards, thereby encouraging crime and other 
social ills. 
 Carpenters Local 1506 believes that [
Prentiss Proper-
ties, Peregrine, Morrison & Foerster, or Kilroy Real-
ty]
 has an obligation to the community to see that area 
labor standards are met when
 doing construction work [at 
their facilities].  They shoul
d not be allowed to insulate 
themselves behind ﬁindependentﬂ contractors. 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK 
NOR ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS.  8.  The Diversa Project 
a.  The contractual relationships 
Diversa Corporation (Diversa) engaged Reno as the general 
contractor for tenancy improveme
nt work at a property located 
on Directors Place in San Diego, California (Diversa Project).  
Reno subcontracted, inter alios,
 with Brady to perform con-
struction services at the proj
ect commencing in about Novem-
ber 2000.  Brady finished work there in April 2001. 
b.  The Diversa banner and handbills 
Beginning in late 2000, and co
ntinuing for 9 to 10 months 
after Brady had concluded work there, Respondent Local 1506 
established and maintained a banner at the end of a Freeway 
805 off ramp adjacent to the side street, Director™s Place.   A 

portable framework of PVC pipe
 supported the banner, which 
measured approximately 15 by 4 f
eet.  In each upper corner of 
the banner the words ﬁLABOR DISPUTEﬂ appeared in black 
letters, easily discernible from the street.  Larger red letters 
identified the targeted company as follows: 
 DIVERSA 
 LABOR                                                                         LABOR 
   DISPUTE                                                                     DISPUTE
  The handbills featured a large drawing of a rat gnawing on an 
American flag, asked the public to
 contact the company and urge 
adherence to area labor standards, and otherwise read: 
 SHAME ON 
DIVERSA 
For Desecration 
of the American Way of Life 
 A rat is a contractor that doe
s not pay all of its employees 
standard wages, including e
ither providing or making pay-
ments for health care and pension benefits. 
 Shame on 
Diversa 
for contributing to erosion of area stand-
ards for San Diego carpenter craft workers.  Carpenters Local 
1506 has a labor dispute with [
Brady
] that was a subcontrac-
tor on the 
Diversa 
project.  [
Brady
] does not meet area labor 
standards, including providing or
 paying for health care and 
pension to all its employees. 
 Carpenters Local 1506 objects to
 substandard wage employ-
ers like [
Brady
] working in the community because the 
community ends up paying the ta
b for employee health care 
and because low wages tend to lower general community 
standards, thereby encouraging crime and other social ills. 
 Carpenters Local 1506 believes that 
Diversa
 has an obliga-
tion to the community to see that area labor standards are met 
when doing construction work at their offices.  They should 
not be allowed to insulate th
emselves behind ﬁindependentﬂ 
contractors. * * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK NOR 
ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER GOODS
. 9.  The Sempra Project 
a.  The contractual relationships 
Sempra Energy (Sempra) engaged Roel as the general con-
tractor for tenancy improvement 
work at a property located on 
the heavily traveled Ash Street in San Diego, California (Sem-
pra Project).  Roel subcontracted, inter alios, with Brady to 
perform stud framing and drywa
ll finishing construction ser-vices at the project commencing in 2000.  Brady concluded that 
work in December 2000. b.  The Sempra banner and handbills 
Beginning October 2, 2000, and continuing for about a year 
after Brady had concluded work there, Respondent Local 1506 
established and maintained a banner at the Sempra property.  A 
portable framework of PVC pipe
 supported the approximately 
15-by-4-feet banner.  In each upper corner of the banner the 
words ﬁLABOR DISPUTEﬂ appeared in black letters, easily 
discernible from the street, and larger red letters spanning the 
breadth of the banners identified the targeted company, the 
entire banner appearing essentially as follows: 
  CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 433
SHAME ON 
SEMPRA CASINO 
 LABOR                                                              LABOR 
DISPUTE                                                        DISPUTE
  Individuals maintaining the 
banner passed out handbills.  
The handbills featured a large drawing of a rat gnawing on an 
American flag, requested the public to contact the company and 
urge adherence to area labor standards, and otherwise read: 
 SHAME ON 
SEMPRA ENERGY For Desecration 
of the American Way of Life 
 A rat is a contractor that doe
s not pay all of its employees 
standard wages, including e
ither providing or making pay-
ments for health care and pension benefits. 
 Shame on 
Sempra Energy 
for contributing to erosion of area 
standards for San Diego carpenter craft workers.  Carpenters 
Local 1506 has a labor dispute with [
Brady
], a subcontractor 
on the Sempra Energy 
project.  [
Brady] does not meet area 
labor standards, including providing or paying for health care 
and pension to all its employees. 
 Carpenters Local 1506 objects to
 substandard wage employ-
ers like [
Brady
] working in the community because the 
community ends up paying the tab for employee health care 
and because low wages tend to lower general community 
standards, thereby encouraging crime and other social ills. 
 Carpenters Local 1506 believe
s that Sempra Energy has 
an obligation to the community to see that area labor 
standards are met when doing construction work at their 
offices.  They should not be a
llowed to insulate themselves 
behind ﬁindependentﬂ contractors. 
 * * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK NOR 
ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER GOODS
.  10.  The Sycuan Casino Project 
a.  The contractual relationships 
The Sycuan Band of the Kumeyaay Nation, a federally recog-
nized American Indian tribe, contracted with Brady to perform 
construction services in connecti
on with a new casino located on 
Dehesa Road in the East County ar
ea of San Diego on tribal land.  
Brady commenced the work in about
 July 2000 and concluded it in 
November 2001. b.  The Sycuan Casino banner and handbills 
While Brady performed the above-described work, and continu-
ing for about two months thereafter, Respondent Local 1506 
bannered on a road leading to the above property.   A portable 
framework of PVC pipe supported 
the approximately 15-by-4-feet 
banner.  In each upper corner of the banner the words ﬁLABOR 
DISPUTEﬂ appeared in black letters, and larger red letters identi-
fied the targeted company, the banner appearing essentially as 
follows:  SHAME ON 
SYCUAN CASINO 
 LABOR                                                              LABOR 
DISPUTE                                                        DISPUTE
  Handbills distributed at the banner site featured a large drawing 
of a rat gnawing on an American
 flag, requested the public to 
contact the company and urge adherence to area labor standards, 
and otherwise read: 
 SHAME ON 
Sycuan Casino 
For Desecration of the American 
Way of Life 
 A rat is a contractor that does not pay all of its employees 
standard wages, including 
either providing or making payments for health care and pen-
sion benefits. 
 Shame on 
Sycuan Casino 
for contributing to erosion of area 
standards for San Diego carpenter craft workers.  Carpenters 
Local 1506 has a labor dispute with [
Brady], a subcontractor 
on the Sycuan Casino 
project.  [
Brady] does not meet area 
labor standards, including providing or paying for health care 
and pension to all its employees. 
 Carpenters Local 1506 objects to 
substandard wage employers 
like [Brady
] working in the community because the communi-
ty ends up paying the tab for em
ployee health care and because 
low wages tend to lower general 
community standards, thereby 
encouraging crime and other social ills. 
 Carpenters Local 1506 believes that 
Sycuan Casino 
has an obligation to the community to see that area labor standards 
are met when doing construction work at their facilities.  They 
should not be allowed to insu
late themselves behind ﬁinde-
pendentﬂ contractors. 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK NOR ARE WE 
URGING ANY SUPPLIER TO REFUSE TO DELIVER GOODS
. 11.  The Viejas
 Casino Project 
a.  The contractual relationships 
Brady performed construction wo
rk at the Viejas Casino 
owned by the Viejas Band of the Kumeyaay Nation.  Brady™s 
work on the project, a mall an
d casino expansion located off 
Willow Road in the Alpine area of San Diego East County, 
commenced in about June 1999.  Brady concluded the work in 
June 2001. b.  The Viejas Casino banner and handbills 
While Brady performed the above-described work, and con-
tinuing until November 2001, after Brady had concluded work 
at the project, Respondent Local 1506 bannered at a dirt road 
leading to the Viejas property. 
  A portable framework of PVC 
pipe supported the approximately 
15-by-4-feet banner.  In each 
upper corner the words ﬁLABOR DISPUTEﬂ appeared in black 
letters.  Larger red letters identified the targeted company and 
appeared essentially as follows: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 434 
SHAME ON 
VIEJAS CASINO 
 LABOR                                                            LABOR 
DISPUTE                                                      DISPUTE
  Handbills distributed at the site featured a large drawing of a 
rat gnawing on an American flag
, requested the public to con-
tact the company and urge adherence to area labor standards, 
and otherwise read: 
 SHAME ON 
VIEJAS CASINO 
For Desecration of the American 
Way of Life 
 A rat is a contractor that doe
s not pay all of its employees 
standard wages, including either providing or making 
payments for health care and pension benefits. 
 Shame on 
Viejas Casino
 for contributing to erosion of 
area standards for San Diego carpenter craft workers.  
Carpenters Local 1506 has a labor dispute with [
Brady] that is a subcontractor on the 
Viejas Casino 
project.  [Brady] does not meet area labor standards, including 
providing or paying for health 
care and pension to all its 
employees.
  Carpenters Local 1506 objects to substandard wage em-
ployers like [
Brady] working in the community because 
the community ends up paying the tab for employee 
health care and because low wages tend to lower general 
community standards, thereby encouraging crime and 
other social ills.   
 Carpenters Local 1506 believes that Viejas Casino
 has an 
obligation to the community to see that area labor stand-
ards are met when doing construction work at their facili-
ties.  They should not be allowed to insulate themselves 
behind ﬁindependentﬂ contractors.   
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK 
NOR ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS. 12.  The Invitrogen Project 
a.  The contractual relationships 
Invitrogen Corporation (Invitrogen) engaged Reno as the 
general contractor for a constr
uction project in Carlsbad, Cali-
fornia (Invitrogen Project).  Under subcontract with Reno, 
Brady performed work at the project from July or August 2001 
to July or August 2002. 
b.  The Invitrogen banner and handbills 
During the period Brady worked at the Invitrogen Project, 
Respondent Local 1506 establishe
d and maintained a banner 
about 3 miles from the Invitrogen Project facing College 
Boulevard at the intersection of Palmo Airport Road and Col-
lege Boulevard, which generally has to passed to reach the 
project.  A portable framework of PVC pipe supported the ap-
proximately 15-by-4-feet banner.  The words ﬁLABOR 
DISPUTEﬂ appeared in black letters on both ends of the ban-
ner.  Larger red letters in the middle of the banner identified the 
targeted company, appearing essentially as follows: 
 CAN YOU TRUST 
INVITROGEN? 
 LABOR                                                            LABOR 
DISPUTE                                                      DISPUTE
  The handbills relative to the Invitrogen Project featured a 
large drawing of a rat gnawing on an American flag, requested 
the public to contact the compan
y and urge adherence to area 
labor standards, and otherwise read: 
 SHAME ON 
INVITROGEN 
For Desecration of the American 
Way of Life 
 CAN YOU TRUST INVITROGEN TO DO THE RIGHT 
THING?  WE CAN™T 
 A rat is a contractor that does
 not pay all of its employees 
prevailing wages, including 
either providing or making 
payments for health care and pension benefits.   
 Shame on 
Invitrogen 
for contributing to erosion of area 
standards for San Diego carpenter craft workers.  Carpen-
ters Local 1506 has a labor dispute with 
[Brady] 
that is a 
subcontractor for Reno Contracting on the 
Invitrogen projects.  [
Brady] does not meet area labor standards, in-
cluding providing or paying for health care and pension to 
all of its employees. 
 Carpenters Local 1506 objects to substandard wage em-
ployers like [
Brady
] working in the community because 
the community ends up paying 
the tab for employee health 
care and because low wages tend to lower general commu-
nity standards, thereby encouraging crime and other social 
ills. 
 Carpenters Local 1506 believes that 
Invitrogen
 has an 
obligation to the community to see that area labor stand-
ards are met for construction work at their offices.  They 
should not be allowed to insu
late themselves behind ﬁinde-
pendentﬂ contractors. * * * 
we are not urging any worker to refuse to work nor are we 
urging any supplier to refuse to deliver goods. 
13.  Anthony™s Express 
Kearney Mesa Project 
a.  The contractual relationships 
Anthony™s Fish Grotto of La
 Mesa (Anthony™s) engaged 
Hawkins Construction, Inc. (Hawki
ns) as the general contractor 
for construction work at Anthony™s Express located on 
Clairemont Mesa Boulevard in
 Kearney Mesa, California (An-
thony™s Express Kearney Mesa Pr
oject).  Hawkins subcontract-
ed, inter alios, with Brady to perform construction services at 
the project commencing in spring 2001. 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 435
b.  The Anthony™s Fish Grotto banner 
During the period Brady worked at Anthony™s Express 
Kearney Mesa Project, Responde
nt Local 1506, in June 2001, 
established and sporadically maintained a banner at Anthony™s 
Seafood Grotto restaurants on Harbor Boulevard in the Embar-
cadero area of San Diego (the main restaurant), a location about 
10 miles from the Anthony™s Expr
ess Kearney Mesa Project, 
and distributed handbills.
18  During the period of bannering, 
Brady only performed construction work for Anthony™s at An-
thony™s Express in Kearney Me
sa.  A portable framework of 
PVC pipe supported the banner at the main restaurant near the 
Star of India, a wide
ly visited tourist attraction.  The banner 
measured approximately 15 by 4 feet.  The words ﬁLABOR 
DISPUTEﬂ appeared in black letters in the upper corners of the 
banner.  Larger red letters sp
anning the breadth of the banner 
identified the targeted company, the entire banner appearing 
essentially as follows: 
 DON™T EAT AT 
ANTHONY™S FISH GROTTO 
 LABOR                                                            LABOR 
DISPUTE                                                      DISPUTE
  By letter dated July 25, 2001, Craig Ghio, Anthony™s execu-
tive informed Scott Brady, in part, as follows: 
 . . . despite my respect and admiration for your family, com-
pany and quality of work, the picketing is a headache I just 
don™t need.  If this type of activity continues, I™ll find it nearly 
impossible to select Brady for future Anthony™s projects. 
I hope you™ll understand my position, who frames, 
drywalls and tapes our projects 
is incidental to our core 
business.  My responsibility is to the continued success of 
Anthony™s Fish Grotto™s and 
that includes avoiding nega-
tive publicity. 
14.  The Sun Microsystems Project 
a.  The contractual relationships 
Sundt Construction, Inc. (Sundt
) served as the general con-
tractor for construction of two Sun Microsystems buildings on 
property located at Town Center
 Drive and Eastgate Mall in 
San Diego, California (Sun Micros
ystems Project).  Sundt sub-
contracted, inter alios, with Brady to perform construction ser-
vices at the project.  Brady perfo
rmed the work from July 1999 
to December 2000. 
b.  The Sun Microsystems banner 
During the period Brady worked at the Sun Microsystems 
Project, Respondent Local 1506 bannered there.
19  Supported 
by a portable framework of PVC pipe, the banner measured 
approximately 15 by 4 feet.  The words ﬁLABOR DISPUTEﬂ 
appeared in black letters in the upper corners of the banner.  
Larger red letters identified th
e targeted company as follows: 
                                                            
18 No handbill from this site 
was placed into evidence.  
19 The evidence does not establish whether Respondent Local 1506 
bannered at that location during the entire period of Brady™s work. 
SHAME ON 
SUN MICROSYSTEMS 
 LABOR                                                            LABOR 
DISPUTE                                                      DISPUTE
  15.  The Grossmont Hospital Project 
a.  The contractual relationships 
Grossmont Hospital Corporatio
n engaged Sundt as the gen-
eral contractor for a building 
addition at a property located on 
Grossmont Center Drive in La
 Mesa, California (Grossmont 
Hospital Project).  Sundt subcontr
acted with Brady, inter alios, 
to perform construction services at the project.  Brady com-
menced the work in August 2001 and had not yet completed it 

at the time of the hearing. 
b.  The Grossmont Hospital banner and handbills 
Beginning in August 2001, Respondent Local 1506 bannered 
at the Grossmont Hospital Project until bannering ceased gen-
erally on October 18.  A portabl
e framework of PVC pipe sup-
ported the banner.  The words ﬁLABOR DISPUTEﬂ appeared 
in black letters in the upper corners of the banner.  Larger red 
letters identified the targeted company essentially as follows: 
 SHAME ON 
GROSSMONT HOSPITAL 
 LABOR                                                            LABOR 
DISPUTE                                                      DISPUTE
  Handbills featured a large drawing of a rat gnawing on an 
American flag, asked the public to urge the company to adhere 
to area labor standards, and otherwise read: 
 SHAME ON 
GROSSMONT HOSPITAL For Desecration of the American 
Way of Life 
 A rat is a contractor that does
 not pay all of its employees 
prevailing wages, including 
either providing or making 
payments for health care and pension benefits. 
 Shame on 
Grossmont Hospital for contributing to erosion 
of area standards for San Diego carpenter craft workers.  
Carpenters Local 1506 has a labor dispute with 
[Brady] 
that is a subcontractor on the 
Grossmont Hospital 
project for Sundt General Contr.  [
Brady
] does not meet area labor 
standards, including providing or paying for health care 
and pension to all 
of its employees. 
 Carpenters Local 1506 objects to substandard wage em-
ployers like [
Brady
] working in the community because 
the community ends up paying 
the tab for employee health 
care and because low wages tend to lower general commu-
nity standards, thereby encouraging crime and other social 
ills. 
 Carpenters Local 1506 believes that 
Grossmont Hospital
 has an obligation to the community to see that area labor 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 436 
standards are met when doing construction work at their 
offices.  They should not be al
lowed to insulate themselves 
behind ﬁindependentﬂ contractors. 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK NOR 
ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS. 16.  The Sharp Memorial Project 
a.  The contractual relationships 
Sharp Memorial Hospital (Sharp
 Memorial) engaged Nielsen 
Dillingham Builders (Dillingham) as
 the general contractor for 
construction of a new building at a property located on Frost 
Street in San Diego, California 
(Sharp Memorial Project).  Dil-
lingham subcontracted with Brady, 
inter alios,
 to perform con-
struction services at the project.  Brady commenced work in 
Spring 2001 and had not yet completed the work as of the hear-
ing. b.  The Sharp Hospital banner and handbills 
During the period Brady worked at the Sharp Memorial Pro-
ject, Respondent Local 1506 established and maintained a ban-
ner there 2 to 5 days a week from 9 a.m. to 3 p.m.  A portable 
framework of PVC pipe supporte
d the approximately 15-by-4-
foot banner.  The words ﬁLABOR DISPUTEﬂ appeared in 

black letters in the upper corners of the banner.  Larger red 
letters identified the targeted company, the entire banner ap-
pearing essentially as follows: 
 SHAME ON 
SHARP HOSPITAL 
 LABOR                                                              LABOR 
DISPUTE                                                        DISPUTE
  Handbills distributed at the Sharp Memorial Project were 
identical to those distributed at Grossmont Hospital except that 
the names of the general contract
or and the hospital were those 
relevant to the Sharp Memorial jobsite:  Dillingham and Sharp 
Memorial. 
17.  The Grand Hyatt Project 
a.  The contractual relationships 
Manchester Resorts, LP (Manchester Resorts) owns the 
Manchester Grand Hyatt Hotel 
(Grand Hyatt) located on One 
Market Plaza in San Diego, Ca
lifornia.  Manchester Resorts 
also has a minority (10-percent) interest in the San Diego Con-
vention Marriott (Marriott) in
 downtown San Diego.  Doug 
Manchester is chairman of th
e board directors, Manchester 
Resorts.  Hyatt Hotels Corpor
ation, a management company, 
operates the Grand Hyatt. 
Hyatt Hotels Corporation also operates the Hyatt Regency 
Islandia (Hyatt Islandia), a resort hotel on Quivira Road in San 
Diego, California, about 15 mile
s from the Grand Hyatt.  The 
Hyatt Islandia is owned by Isla
ndia Associates, a Los Angeles-
based limited partnership.  Is
landia Associates has no owner-
ship interest in the Grand Hyatt. 
Commencing spring of 2001, Clark Construction, Inc. 
(Clark) served as general contractor for the construction of a 
new tower for the Grand Hyatt (Grand Hyatt Project).  Clark 
subcontracted with Brady, inter alios, to perform construction 
services at the Grand Hyatt Project.  Brady performed no work 
at the Hyatt Islandia or the Marriott.  During the relevant peri-
od, Respondent Local 1506 had a la
bor dispute with Brady.  
Respondent Local 1506 had no labor dispute with Manchester 
Resorts, Hyatt Hotels Corporati
on, Islandia Associates, or Hy-
att Islandia. 
b.  The Hyatt and Doug Manchester banners  
and handbills In August 2001, Respondent Local 1506 established and 
maintained the following banners: (1) two banners at the Grand 
Hyatt displayed Monday through Friday, approximately 8:30 
a.m. to 3:30 p.m. and sometim
es on Saturday, both facing the 
busy, multilane Harbor Drive, (2) two banners, respectively, at 
West Mission Bay Drive, the Hyatt Islandia™s main entrance 
road, and at its front driveway. 
In September 2001, Respondent
 Local 1506 established and 
maintained a banner at the Marriott facing Harbor Drive.  The 
banner was displayed at least 
several times a week, approxi-
mately 8:30 a.m. to 3:30 p.m. and sometimes on Saturday. 
Portable frameworks of PV
C pipe supported the above-
described banners.  Each banner 
measured approximately 15 by 
4 feet.  At the Grand Hyatt, the words ﬁLABOR DISPUTEﬂ 
appeared in the bottom corners of one of banners and in the 
upper corners of the other.  Larg
er letters spanning the breadth 
of each banner identified the targeted company, the banners 
appearing, respectively, as follows: 
 DON™T STAY AT HYATT  LABOR                                                              LABOR 
DISPUTE                                                      DISPUTE
  HYATT RIPPED US OFF 
 LABOR                                                              LABOR 
DISPUTE                                                      DISPUTE
  At the Hyatt Islandia, similar banners identified the targeted 
company as follows: 
 SHAME ON 
HYATT  LABOR                                                              LABOR 
DISPUTE                                                        DISPUTE
  At the Marriott, a similar banner identified the targeted com-
pany as follows: 
 DOUG MANCHESTER 
RIPPED US OFF  
 LABOR                                                              LABOR 
DISPUTE                                                        DISPUTE
  Grand Hyatt and Hyatt Islandi
a handbills featured a large 
drawing of a rat gnawing on an American flag, requested the 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 437
public to contact the company and urge adherence to area labor 
standards, and otherwise read:
20  SHAME ON 
HYATT For Desecration 
Of The American Way Of Life 
 A rat is a contractor that does
 not pay all of its employees 
prevailing wages, including 
either providing or making 
payments for health care and pension benefits. 
 Shame on 
Hyatt 
for contributing to erosion of area stand-
ards for San Diego carpenter craft workers.  Carpenters 
Local 1506 has a labor dispute with 
[Brady] 
a subcontrac-tor on the 
Hyatt
 project, located at One Market Place, San 
Diego.  [
Brady] does not meet area labor standards, in-
cluding providing or paying for health care and pension. . . 
.  Carpenters Local 1506 objects to substandard wage em-
ployers like [
Brady
] working in the community because 
the community ends up paying 
the tab for employee health 
care and because low wages tend to lower general commu-
nity standards, thereby encouraging crime and other social 
ills. 
 Carpenters Local 1506 believes that 
the Hyatt
 has an obli-
gation to the community to see that area labor standards 
are met when doing construction work at their hotels.  
They should not be allowed to insulate themselves behind 
ﬁindependentﬂ contractors. * * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK NOR 
ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS.  The Marriott handbills featured a large drawing of a rat 
gnawing on an American flag, as
ked the public to urge the 
company to adhere to area labor standards, and otherwise read: 
                                                            
20 Minor variations in the wordin
g of the handbills are not noted 
here.  
SHAME ON 
DOUG MANCHESTER 
For Desecration 
Of The American Way Of Life 
 A rat is a contractor that doe
s not pay all of its employees 
prevailing wages, including either providing or making 
payments for health care and pension benefits. 
 Shame on 
Doug Manchester 
for contributing to erosion 
of area standards for San Diego carpenter craft workers.  
Doug Manchester has effective control of the Hyatt Hotel 
located at One Market Place, San Diego.  He also has 
effective control of the Marriott Hotel next to the Hyatt.  

Carpenters Local 1506 has a labor dispute with 
[Brady] 
that is a sub contractor on a construction project at the 
Hyatt
.  [
Brady
] does not meet area labor standards, in-
cluding providing for or paying for health care and pen-
sion. . . . 
 Carpenters Local 1506 objects to substandard wage em-

ployers like [
Brady] working in the community because 
the community ends up paying the tab for employee 
health care and because low wages tend to lower general 
community standards, thereby encouraging crime and 
other social ills.  Carpenters Local 1506 believes that 
Doug Manchester
 has an obligation to the community to see that area labor 
standards are met for construction work at Hotels he con-
trols.  He should not be allo
wed to insulate themselves 
behind ﬁindependentﬂ contractors and corporations. 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK 
NOR ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS.  In mid-September, Randy Thornhill (Thornhill), Respondent 
Local 1506™s director of spec
ial operations, telephoned Perry 
Dealy (Dealy), Manchester™s vi
ce president of operations.  
Thornhill told Dealy that he 
could help solve Manchester™s 
problem regarding the banners in front of the Grand Hyatt and 
the Marriott.  He said that if Manchester replaced Brady with a 
union contractor, the  Union  would pick up any cost difference, 
and the banners would go away i
mmediately.  Dealy said that 
Brady worked for Clark not Manchester and that Thornhill 
should call Clark directly.
21 As a consequence of the bannering at the Hyatt Islandia, by 
letter dated September 10, th
e International Brotherhood of 
Teamsters (Teamsters) canceled reservations with the Hyatt 
Islandia for a convention scheduled for September 9 through 
13, stating in part, ﬁWe learned . . . that Carpenters Local Union 
1506 established a picket line in front of the [Hyatt Islandia].  
                                                           
21 Although Thornhill denied telling D
ealy that if a union contractor 
replaced Brady the dispute would go 
away, I cannot credit his denial.  
Dealy gave his testimony clearly and sincerely while Thornhill was 
somewhat vague about the convers
ation.  Thornhill admitted telling 
Dealy the Union ﬁhad contractors that could work on [the Grand Hyatt] 
project with no out-of-costs to [Manchester],ﬂ which is nearly corrobo-
rative of Dealy™s account.  Accord
ingly, I accept Dealy™s testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 438 
The Union cannot conduct a meeti
ng at a facility being picket-
ed by another labor organization.ﬂ 
18.  The Chicken of the Sea Project 
a.  The contractual relationships 
Tri Union Seafoods, LLC, d/b/a 
Chicken of the Sea (Chicken 
of the Sea) engaged Prevost Cons
truction, Inc. (Prevost) as the 
general contractor to
 construct office space at a property locat-
ed at Scranton Road and Mira 
Mesa Boulevard in San Diego, 
California (Chicken of the Sea Pr
oject).  Prevost subcontracted, 
inter alios, with Brady to perfo
rm construction services at the 
project.  Brady performed the work from April to October. 
b.  The Chicken of the Sea banner and handbills 
Beginning in May, Respondent
 Local 1506 established and 
maintained a banner at the Chicken of the Sea Project facing 
Mira Mesa Boulevard.  Portab
le frameworks of PVC pipe sup-
ported the banner.  The banner measured approximately 15 by 4 
feet and appeared essentially as follows: 
 SHAME ON 
CHICKEN OF THE SEA 
 LABOR                                                      LABOR 
DISPUTE                                               DISPUTE
  The handbills featured a large drawing of a rat gnawing on 
an American flag, asked the public to contact the company and 
urge adherence to area labor standards, and otherwise read: 
 SHAME ON 
CHICKEN OF THE SEA 
For Desecration 
Of The American Way Of Life 
CAN YOU TRUST CHICKEN OF THE SEA 
TO DO THE RIGHT THING?  WE CAN™T 
 A rat is a contractor that doe
s not pay all of its employ-
ees prevailing wages, including either providing or mak-
ing payments for health care and pension benefits. 
 Shame on 
chicken of the Sea 
for contributing to erosion 
of area standards for San Diego carpenter craft workers.  
Carpenters Local 1506 has a labor dispute with 
[Brady] 
that is a sub contractor for Prevost Const. on the 
Chick-en of the Sea 
project.  [
Brady
] does not meet area labor 
standards, including providing for or paying for health 
care and pension to all of its employees. 
 Carpenters Local 1506 objects to substandard wage 
employers like [
Brady] working in the community be-
cause the community ends up paying the tab for em-
ployee health care and because low wages tend to lower 
general community standards, thereby encouraging 
crime and other social ills. 
 Carpenters Local 1506 believes that 
Chicken of the Sea
 has an obligation to the community to see that area labor 
standards are met when doing construction work at their 
new office.  They should not be allowed to insulate 
themselves behind ﬁindependentﬂ contractors. 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK 
NOR ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS.  19.  The Westin Bonaventure Project 
a.  The contractual relationships 
Westin Bonaventure engaged Precision as the general con-
tractor to renovate approximat
ely 400 guest rooms at the Wes-
tin Bonaventure Hotel on South Figueroa Street in Los Ange-
les, California (Bonaventure Pr
oject), from February through 
June. Representatives of Respondent Local 1506 questioned some 
of Precision™s employees about th
eir wages and benefits.  From 
their responses, Respondent Lo
cal 1506 concluded that Preci-
sion was not paying its employees the prevailing standard of 
wages and benefits. 
b.  The Westin Bonaventure banners and handbills 
Beginning sometime in March through the first week of Sep-
tember, after Precision had completed its work, Respondent 
Local 1506 bannered at two str
eet corners near the Westin 
Bonaventure Hotel: Flower Street
 and Fifth Street and Flower 
Street and Figueroa Street in
 downtown Los Angeles, Califor-
nia.  The bannering occurred 5 days a week between the hours 
of 10 a.m. to 2 p.m.  Measuring approximately 15 by 4 feet, the 
banners, easily discernible from the street, with black and red 
lettering, appeared essentially as follows: 
 SHAME ON 
THE WESTIN BONAVENTURE 
 LABOR                                                      LABOR 
DISPUTE                                               DISPUTE
  One type of handbill passed out at the Westin Bonaventure 
featured a large drawing of a rat gnawing on an American flag, 
the other a sinister figure mani
pulating a marionette.  Both 
handbills requested the public to contact the company and urge 

adherence to area labor standards, and otherwise read: 
 SHAME ON 
THE WESTIN BONAVENTURE 
For Desecration of the 
American Way of Life 
 A rat is a contractor that doe
s not pay all of its employ-
ees prevailing wages, including either providing or mak-
ing payments for health care
 and pension benefits.  Em-
ployees who work for a rate contractor are also rats. 
 The Westin Bonaventure 
has contracted with 
Preci-
sion Hotel Interiors 
to do the remodel work on several 
floors in Los Angeles.   
Precision Hotel Interiors 
does not meet area labor standards for that workŠit does not 
pay prevailing wage to all it
s carpenter-craft employees, 
including payments for he
alth care and pension. 
 Carpenters Local 1506 objects to substandard wage 
employers like 
Precision Hotel Interiors 
working in  CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 439
the community.  In our opinion the community ends up 
paying the tab for employee health care and the low 
wages paid tend to lower ge
neral community standards, 
thereby encouraging crime and other social ills. 
 Carpenters Local 1506 believes that 
The Westin Bona-
venture 
has an obligation to the community to see that 
contractors who perform work on their building meet 
area labor standards.  They should not be allowed to 
insulate themselves behind ﬁindependentﬂ contractors.  
For this reason Local 1506 has a labor dispute with all 
these companies. 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK 
NOR ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS.  By letter dated March 28, addr
essed to Martin Dahlquist, fi-
nancial secretary of Respondent
 Local 1506, Brian Fitzgerald, 
general manager of the Westin Bonaventure, requested that the 
Union stop ﬁpicketing and leafle
tingﬂ Westin Bonaventure in 
furtherance of its dispute with Precision. 
By letter dated June 28, couns
el for Westin Bonaventure no-
tified Respondent Local 1506 that Precision had concluded its 
work at the hotel and was no longer present at the hotel. 
Respondent Local 1506 did not respond.  The bannering at 
Westin Bonaventure continued. 
C.  Conduct of Respondent Local 209 
1.  The dispute between Respondent Local 
209 and Cuthers 
Saul C. Perez (Perez), business representative of Respondent 
Local 209, has, over the last 2 year
s, talked to seven to ten in-
dividuals he believed to be Cuthers™ employees about their 
wages and benefits.  Some of th
e individuals complained about 
low wages and one said he had no health insurance coverage.  
From this information, Respon
dent Local 209 concluded that 
Cuthers was not meeting preva
iling standards in employee 
wages and benefits. 
2.  The King™s Hawaiian Project 
a.  The contractual relationships 
Taira Harbor Gateway, LLC, a wholly-owned subsidiary of 
Taira Real Estate Holdings, a real
 estate investment partnership 
(Taira) engaged Thermal CM Serv
ice (Thermal) as the general 
contractor for construction of bu
ilding at a property located in 
Harbor Gateway in Los Angeles,
 California (King™s Hawaiian 
Project).   The anticipated tenant of the building was King™s 
Hawaiian Bakery West, Incorporated, a manufacturing business 

separate and distinct from King™
s Hawaiian Restaurant.  Ther-
mal subcontracted, inter alios, with Cuthers to perform concrete 
construction services at the project commencing in 2000.  At all times relevant hereto, Responde
nt Local 209 has been engaged 
in a labor dispute with Cuthers but not with King™s Hawaiian, 
Taira, or Thermal. 
b.  The King™s Hawaiian banner and handbill 
Beginning May 1 through the firs
t week of September, Re-
spondent Local 209 bannered in 
front of King™s Hawaiian Res-
taurant and Bakery facing Sepul
veda Boulevard, Torrance, 
California, a six-lane, fast-traff
ic thoroughfare.  The banner was 
present at that location Monday through Friday, 9 a.m. to 3:30 
p.m.  Neither Cuthers nor any other entity performed construc-
tion work there during the bannering.  The banner, supported 
by a portable framework of PVC 
pipe, measured approximately 
15 by 4 feet.  In each corner the words ﬁLABOR DISPUTEﬂ 
appeared in black letters, easily discernible from the street.  
Larger red letters identified the targeted company essentially as 

follows:  SHAME ON 
KING™S HAWAIIAN 
 LABOR                                                           LABOR 
DISPUTE                                                    DISPUTE
  Handbills distributed by Respondent Local 209 featured a 
large drawing of a rat gnawing on an American flag, asked the 
public to contact the company and urge adherence to area labor 
standards, and otherwise read: 
 SHAME ON 
King™s Hawaiian 
For Desecration of the American Way of Life 
 A rat is a contractor that doe
s not pay all of its employ-
ees prevailing wages, including either providing or mak-
ing payments for health care and pension benefits. 
 Shame on 
King™s Hawaiian
 for contributing to erosion 
of area standards for carpenter craft workers.  Carpenters 
Local 209 has a labor dispute with 
Cuthers Construc-
tion that is a sub contractor on 
The King™s Hawaiian 
project, located in the city of Harbor Gateway.  
Cuthers 
Construction
 does not meet area labor standards, in-
cluding providing for or paying for health care and pen-
sion to all of its employees. 
 Carpenters Local 209 objects 
to substandard wage em-
ployers like 
Cuthers Construction
 working in the 
community.  In our opinion the community ends up 
paying the tab for employee health care and low wages 
tend to lower general commu
nity standards, thereby 
encouraging crime and other social ills. 
 Carpenters Local 209 believes that 
King™s Hawaiian
 has an obligation to the community to see that area labor 
standards are met for construc
tion work at all their pro-
jects, including any future work.  They should not be 
allowed to insulate them
selves behind ﬁindependentﬂ 
contractors. . . . 
* * * 
WE ARE NOT URGING ANY WORKER TO REFUSE TO WORK 
NOR ARE WE URGING ANY SUPPLIER TO REFUSE TO DELIVER 
GOODS.  On the first day of the bannering, King™s Hawaiian™s presi-
dent, Mark Taira (Taira) spoke 
to a banner holder who told him 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 440 
the activity had nothing to do with
 King™s Hawaiian.  Two days 
later, Taira complained to the same banner holder that the sign 
was misleading because it implied that King™s Hawaiian had a 
labor dispute.  The banner holder said such was intended.  
There is no evidence that the banner holder had any authority, 
implied or actual, to speak for Respondent Local 209, and I do 
not consider this testimony as bearing on Respondent Local 
209™s intent or purpose. 
D.  Conduct of Respondent Mountain West Carpenters 
1.  Respondent Mountain West
 Carpenters™ labor 
dispute with E&K, Denver At all relevant times, Responde
nt Mountain West Carpenters 
has been engaged in a labor dispute with E&K, Denver.  At 
relevant times, State Farm, CU
, and Legacy contracted with 
general construction contractors 
to perform work on respective 
construction projects.  The genera
l contractors, in turn, subcon-
tracted with E&K, Denver to pe
rform construction work on the 
projects.  Respondent Mountain 
West Carpenters was not rec-
ognized or certified as the collec
tive-bargaining representative 
of any employees employed by State Farm, CU, and Legacy, 
had neither demanded such reco
gnition nor sought to organize 
such employees, and had no independent dispute with State 
Farm or its agents, CU or any 
of its subdivisions (including 
University of Colorado Health Sciences Center), or Legacy. 
Shortly before any of the bannering described below took 
place, Respondent Mountain West Ca
rpenters sent a form letter 
to various construction contract
ors, property owners, and other 
persons, including State Farm, CU, and Legacy, which in-
formed them that Respondent 
Mountain West Carpenters had 
an ongoing labor dispute with E&
K, Denver ﬁbecause they do 
not meet area labor standards and they do not pay area standard 
wages to all carpentry craft employees, including providing or 
paying for family health care.ﬂ  
The letter further read, in perti-
nent part, as follows: 
 . . . [W] are asking that you use your managerial discretion to 
not allow [E&K, Denver] to perform any work on any of your 
projects unless and until it generally meets area labor stand-
ards for all of its carpentry craft work. 
. . . . 
We want you to be aware that our lawful, but aggressive pub-
lic information campaign against [E&K, Denver] encom-
passes all parties associated with projects where [E&K, Den-
ver] is employed.  That campaign includes highly visible ban-
ner displays and distribution of handbills at the jobsite and 
premises of property owners, de
velopers, general contractors, 
and other firms involved with projects where [E&K, Denver] 
is employed.  We certainly prefer to work cooperatively with 
all involved parties rather than to have an adversarial relation-
ship with them 
 In engaging in the conduct 
described below, Respondent 
Mountain West Carpenters relied on 
Carpenters (Best Interi-
ors), 
1997 WL 7314444 (Advice Memo
 March 13, 1997
) and 
Rocky Mountain Regional Conference of Carpenters
22 (Stand-
                                                           
22 Rocky Mountain Council of Carpenters was predecessor to Re-
spondent Mountain West Carpenters. 
ard Drywall),
 2000 WL 1741630 (Advice Memo April 3, 
2000). 2.  State Farm locations 
a.  The contractual relationships 
State Farm engaged Holder Co
nstruction Company (Holder) 
as the general contractor to cons
truct office space at a property 
located in Greeley, Colorado (Greeley State Farm Project).  
Holder subcontracted, inter alios, with E&K, Denver to perform 
construction services at the project. 
b.  The State Farm banners and handbills 
At the locations, times, and da
tes set forth below, Respond-
ent Mountain West Carpenters es
tablished and maintained ban-
ners directed at State Farm: 
 Locations Dates and Times 
At or near a State Farm facility at 

the intersection of U.S. Highway 
34 Business and Promontory in 
Greeley (State Farm Greeley site). 
September 6, from approxi-mately 9 a.m. to 
1 p.m.  September 9 and 
10, and October 
25, from approx-
imately 8:30 a.m. 
to 1:30 p.m. 
At the corner of 3
d Street and Uni-
versity Avenue
23 in Denver at an 
office building in which State Farm 
has an office (State Farm Universi-
ty Avenue site.) 
September 10, 
from approxi-mately 8:30 a.m. 
to 1:30 p.m. 
On Market Street in Denver at an 

office building in which State Farm 
has offices (State Farm Market 
Street site.) 
September 17, 
from approxi-mately 8:30 a.m. 
to 2 p.m.  
On Stout Street in Denver at an 

office building in which State Farm 
has an office (State Farm Stout 
Street site.) 
September 26, 
from approxi-mately 8 a.m. to 
2 p.m.  Portable frameworks of PVC pipe supported the banners, 
which measured approximately 3 by 10 feet.  Eleven-inch red 
letters spanning the breadth of the banners identified the target-
ed company, the banner appearing essentially as follows: 
 STATE FARM INSURANCE 
A GREEDY CORPORATE CITIZEN  On September 6, handbills distributed,
24 at the bannering site 
read, in pertinent part: 
                                                            
23 The stipulation inadvertently refers to both University Avenue and 
University Street. 
24 The parties™ stipulation of facts 
refers to the handbills as having 
been ﬁdistributedﬂ and ﬁavailable for 
distribution.ﬂ  I have assumed that 
all of the handbills described below 
were actually distributed at one or 
more of the sites. 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 441
Like A Greedy Corporate 
Neighbor 
State Farm is There!
  (From [website] statefarm.com) 
ﬁState Farm™s mission is to help people manage 
the risks of everyday life, 
recover from the unexpected and realize their 
dreams.ﬂ 
 Then why does State Farm employ contractors such 
as [E&K, Denver] to 
build their offices, a company that does not pay their 
employees a living 
wage that is the Area Standard or offer all of their 
employees benefits like health insurance 
and retirement with dignity. 
 ﬁWe are people who make 
it our business to be 
like a good neighbor.ﬂ 
 If State Farm is a good neighbor why do they support 
the corporate greed 
that plagues America by having their corporate facili-
ties built by a company 
that brings down wages and 
forces working families 
into poverty. 
 Tell State Farm to be a Good Neighbor.  Tell them 
to use responsible 
contractors when build
ing their facilities. 
 Do Not Let State Farm and Other Irresponsible 
Corporate Citizens 
Destroy Our American Way of Life! 
 On September 9 and 10, handbill
s distributed at the banner-
ing site read, in pertinent part: 
 How much more will State Farm 
Demand from America™s Working 
Families?! 
 ﬁState Farm Mutual Insurance Co., 
which provides automobile insurance to 
one in four Coloradoans, will raise its 
rates an average of 10
 percent on Oct. 1.ﬂ 
(Denver Post, 09-05-02) 
 State Farm raises your insurance rates and profits off 
of working families by employing contractors such as 
[E&K, Denver] to build their corporate offices in Gree-
ley CO.  [E&K, Denver] is a company that does not 
pay their employees a living wage that is the Area 
Standard or offer all of th
eir employees benefits like 
affordable health insurance and retirement with dignity. 
 Tell State Farm to be a good neighbor and stop the 
corporate greed that plagues America by having their 

corporate facilities built by a company that brings 
down wages and forces working families into poverty. 
 Tell State Farm to be a Good Neighbor, and use 
responsible contractors when building their facili-
ties and stop increasing their profits off the backs of 
America™s Working Families. 
Do Not Let State Farm and Other Irresponsible 
Corporate Citizens Destroy Our American Way of 
Life! 
 Handbills distributed at the bannering site on October 25 fea-
tured a cartoon drawing of a pe
rsonnel department employee 
speaking to a frightened-looking applicant.  The caption read, 
ﬁWe pay a non-living wage.  If you™re dead, it should just about 
cover your expenses.ﬂ  The rest
 of the handbill read, in perti-
nent part: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 442 
Like A Greedy Corporate Neighbor 
State Farm is There 
 (From [website] statefarm.com) 
ﬁState Farm™s mission is to help people manage 
the risks of everyday life, recover from the unex-
pected and realize their dreams.ﬂ 
 Why does State Farm employ contractors such as [E&K, 
Denver] to build their offices, a company that does not pay 
their employees a living wage that is the ﬁArea Standardﬂ 
or offer all of their employees benefits like health insur-
ance and retirement with dignity. 
 ﬁWe are people who make 
it our business to be 
like a good neighbor.ﬂ 
 If State Farm is a good neighbor why do they sup-
port the corporate greed that plagues 
America by having their corporate facilities built by a compa-
ny that brings down wages and 
forces working families into poverty. 
 Tell State Farm to be a Good Neighbor.  Tell 
them to use responsible contractors when building 
their facilities. 
 Do Not Let State Farm and Other Irresponsible 
Corporate Citizens Destroy 
Our American Way of Life! 
 Neither the handbillers nor the banner bearers at any of the 
above sites blocked the ingress 
or egress of any person.  The 
handbillers limited their activities to offering handbills to the 
public and thanking those who took them. 
3.  CU Health Sciences Research Center 1 
a.  The contractual relationships 
CU engaged Hensel-Phelps C
onstruction Company (Hensel-
Phelps) as the general contractor
 for a construction project lo-
cated at the former Fitzsimmons Air Force base in Aurora, 
Colorado (CU Research Center Project).  Hensel-Phelps sub-
contracted, inter alios, with E&K, Denver to perform construc-
tion services at the project. 
b.  The CU banner and handbills 
At the location, times, and date
 set forth below, Respondent 
Mountain West Carpenters estab
lished and maintained a banner 
directed at CU: 
 Location Date and Times 
At the intersection of 

Colorado Boulevard and 
8th Avenue in Denver 
near a CU facility, 
Skaggs Pharmacy Build-
ing (Skaggs site), six 
miles from the CU Re-
search Center Project 
September 13, from ap-
proximately 8 a.m. to 2 
p.m.   Portable frameworks of PVC 
pipe supported the banner, 
which measured approximately 4 by 12 feet.  In either upper 
corner of the banner, 5-inch words read: LABOR DISPUTE.  
Larger letters spanning the breadth of the banner identified the 
targeted company appearing essentially as follows: 
 SHAME ON 
U.C. HEALTH SCIENCES CENTER 
 LABOR                                                    LABOR 
DISPUTE                                              DISPUTE
  In connection with the above 
bannering, handbills were dis-
tributed that read, in pertinent part: 
 CU IN THE CITY 
 University Health Sciences Center Is 
Bad Medicine For Our Community! 
 The Mission of the Health Sciences Center is to 
promote Community Services through sharing the 
Universities expertise an
d knowledge to enhance the 
broader community. 
Then Why do they support Contractors who bring 
down our community standards? 
 The Health Sciences Cent
er is bringing down our 
Community Standards by having its facilities built by 
[E&K, Denver].  [E&K, Denver] does not pay their 
employees a living wage that is the Area Standard or 
offer all of their  employees benefits like affordable 
health insurance and retirement with dignity. 
 No one connected with the handbilling or bannering at the 
Skaggs site blocked the ingress 
or egress of any person.  The 
handbillers limited their activities to offering handbills to the 
public and thanking those who took them. 
4.  Legacy Ballpark Lofts Project 
a.  The contractual relationships 
Legacy engaged J. E. Dunn Construction Company (J. E. 
Dunn) as the general contractor for a construction project locat-
ed at Blake and Broadway Streets in Denver (Ballpark Lofts 
Project).  J. E. Dunn subcontr
acted, inter alios, with E&K, 
Denver to perform construction 
services at the project. 
b.  The Legacy banner and handbills 
At the location, times, and date
 set forth below, Respondent 
Mountain West Carpenters estab
lished and maintained a banner 
directed at Legacy: 
 Location Date and Times 
At the intersection of 

Cherry and Exposition 
Streets in Denver near a 
building where Legacy 
maintains an office and 
place of business (Cherry 
Street site) 
September 19, from ap-
proximately 8:30 a.m. to 
2 p.m.  
  CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 443
Portable frameworks of PVC pipe supported the banner, which 
measured approximately 4 by 12 feet.  In either upper corner of 
the banner the words LABOR DISPUTE were written.  Larger 
red letters spanning the breadth of the banner read identified the 
targeted company, the entire banner appearing essentially as 
follows:  SHAME ON 
LEGACY PARTNERS 
  LABOR                                                        LABOR 
DISPUTE                                                 DISPUTE
  Handbills distributed at the Cherry Street site on September 
19 featured a cartoon drawing of a personnel department em-
ployee speaking to a frightened-looking applicant.  The caption 
read, ﬁWe pay a non-living wage.  If you™re dead, it should just 
about cover your expenses.ﬂ  The rest of the handbill read, in 
pertinent part: 
 Shame On Legacy 
Partners
  The only legacy Partners is leaving behind 
is the degradation of our community! 
 Legacy Partners uses [E&K, Denver] when building 
its commercial and residential 
properties.  Legacy Part-
ners is bringing down our CommunityStandards by hav-
ing its buildings built by [E&K, Denver]. 
 [E&K, Denver] does not pay their employees a living 
wage that is the Area Standard or offer all of their em-
ployees benefits like affordable health insurance and 
retirement with dignity.
  No one connected with the handbilling or bannering at the 
Cherry Street site blocked the in
gress or egress of any person.  
The handbillers limited their activ
ities to offering handbills to 
the public and thanking those who took them. 
III.  DISCUSSION A.  Positions of the Parties 
The General Counsel and the Ch
arging Parties assert that 
Respondent Unions violated Section 8(b)(4)(ii)(B) by (1) en-
gaging in unlawful secondary 
picketing and (2) employing 
ﬁfraudulent languageﬂ on the banners ﬁso as to mislead the 
public into believing Respondent
s had a primary labor dispute 
with the neutrals named on the banne
rs.ﬂ  As to the first conten-
tion, counsel for the General Co
unsel argues that the bannering 
is picketing ﬁplain and simple,ﬂ
 inasmuch as the banners were 
posted near entrances to neutral 
employers™ facilities, at loca-
tions highly visible to people 
seeking to do business with the 
neutrals, were overseen by union
 representatives, and as the 
bannering was accompanied by 
the ﬁconfrontationalﬂ conduct 
of distributing handbills pejorative of the neutral employer.  As 
to the second contention, counsel for the General Counsel ar-
gues that the banners, nearly all of which bore the words ﬁlabor 
dispute,ﬂ failed to identify the primary employer and falsely 
implied that neutral employers we
re involved in labor disputes 
with one of Respondent Unions. The banners directed their 
appeals to people doing business w
ith neutral employers.  Since 
the conduct was directed at neut
ral companies and since it was picketing, it is proscribed by
 Section 8(b)(4) and unprotected 
by the First Amendment. 
Respondent Locals initially assert
 the special defense that the General Counsel is estopped fro
m alleging its conduct to have 
violated the Act because, in engaging in the conduct, they re-
lied on various memoranda from 
the General Counsel™s Divi-
sion of Advice dealing with 
bannering conduct.   Respondent 
Mountain West Carpenters, whil
e conceding that advice memo-
randa do not constitute precedent, argues that the memoranda 
support its position that the banner
ing herein does not constitute 
conduct that violates the Act. 
Respondent Unions argue that bannering is not tantamount to picketing but, as asserted by Respondent Locals, is ﬁnonpicket-
ing, pure speech activitiesﬂ falling within the protection eluci-
dated in Edward J. DeBartolo Corp. v. Florida Gulf Coast 
Building Trades Council
 (DeBartolo II
), 485 U.S. 568 (1988).  
In that case, the Supreme Court held that a union lawfully dis-
tributed handbills at a mall aski
ng customers of neutral mall 
stores not to patronize the neutral stores until the mall owner 
promised that all construction 
done at the mall would be 
done 
with contractors who pay fair wages and fringe benefits.
  Since the union in 
DeBartolo II peacefully distributed handbills 
without any accompanying picketing or patrolling, it did not 
violate 8(b)(4).   Respondent Uni
ons argue that they distributed 
handbills at each location where bannering took place setting 
forth the facts of their disput
es with primary employers who 
were not paying area standard 
wages and benefits and clearly 
explaining the exact relationship of 
all parties to the dispute.   
They point out that the constitu
tion guarantees unions the right 
to publicize their disputes in a manner that does not constitute 
unlawful restraint or coercion, and the truth or falsity of such 
publicity is not material to the present issues.  Moreover, Re-
spondent Unions argue that they 
had legitimate labor disputes 
with the employers or persons targeted by their banners.  They 
maintain, essentially, that the definition of labor dispute in Sec-
tion 2(9) of the Act is broad enough to encompass their disputes 
with the neutrals.
25 Respondent Unions maintain th
at the bannering cannot be 
coercive conduct as the unions 
engaged in no confrontational 
activity at any of the sites.  Individuals in charge of the banners 
did not chant, yell, or call out to anyone, engage in any vio-
lence, march or patrol, physically
 block the ingress or egress of 
any person, or cause any work stoppage, cessation of deliveries 
or interruption of business.  Since the General Counsel has 
failed to show that non-confront
ational bannering at secondary 
employer sites constitutes the confrontational conduct required 
to show coercion, the bannering 
was not picketing.  Asserting 
that the terms ﬁpatrolﬂ and 
ﬁconfrontationﬂ most commonly 
                                                           
25 Sec. 2(9) of the Act states, ﬁThe term ‚labor dispute™ includes any 
controversy concerning te
rms, tenure, or conditions of employment, or 
concerning the association or repres
entation of persons in negotiating, 
fixing, maintaining, changing, or s
eeking to arrange terms or conditions 
of employment, regardless of whethe
r the disputants stand in the prox-
imate relation of employer and employee.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 444 
ﬁdescribe . . . characteristics that distinguish picketing from 
non-picketing conduct,ﬂ Respondent Locals argue that as no 
patrolling or confrontation beyond that necessary to deliver the 
message or ﬁspeechﬂ was connected with the bannering, it can-
not constitute picketing.  Respon
dent Unions accordingly assert 
that bannering is entitled to the same protection afforded to 
handbilling by 
DeBartolo II
. In a somewhat alternate argum
ent, Respondent Locals con-
tend that the ﬁBoard™s definitions
 of picketing, restraint and 
coercion are invalid.ﬂ  Respondent Locals maintain that what 
distinguishes picketing from ﬁnonpi
cketing activity is ﬁthe na-
ture of the conduct at issue.  It is not and cannot be the object of 
that conduct.ﬂ  Therefore, any 
definition that 
makes the object of conduct an element of the definition disregards the First 
Amendment and constitutes ﬁan error of law.ﬂ  I find it unnec-
essary to address further Res
pondent Locals™ argument as to 
this point.  I am obliged to follow Board decisions; the Union 
must address the Board regarding 
the validity of its definitions. 
In their brief, Respondent Locals reassert their objection to a 
so-called relaxation of the rules of evidence during the hearing 
prompted by Respondent Locals
™ failure timely to produce 
subpoenaed documents.  Responde
nt Locals have neither speci-
fied the evidence received under 
such relaxation to which they 
object nor stated in what way such evidence may have preju-
diced them.  Therefore, I overru
le Respondent Locals™ renewed 
objection.  B.  Analysis 
1.  Equitable estoppel 
The Board has recognized certai
n elements of 
equitable es-toppel: ﬁ(1) lack of knowle
dge and the means to obtain 
knowledge of the true facts; (2) good-faith reliance on the mis-
leading conduct of the party to 
be estopped; and (3) detriment 
or prejudice from such reliance.ﬂ  
Intermountain Rural Electric Assn.,
 309 NLRB 1189 fn. 7 (1992).
  ﬁ[T]he key is that the 
estopped party, by its acti
ons, has obtained a benefit.ﬂ 
Red Coats, Inc.,
 328 NLRB 205, 207 (1999).  The above elements 
clearly do not exist so as to estop the General Counsel from 
prosecuting alleged violations of
 the Act regardless of what 
former positions the General Counsel
 may have taken.  Further, 
as counsel for the General Couns
el points out, policy considera-
tions dictate against estopping 
the General Counsel from prose-
cuting unfair labor practices.  See 
K&E Bus Lines, Inc.,
 255 
NLRB 1022, 1028 (1981).  While I reject Respondent Locals™ 
equitable estoppel defense, I ha
ve considered the opinions and 
case law set forth in the Genera
l Counsel™s advice memoranda 
cited by Respondent Unions. 
2.  Application of Section 8(b)(4)(B) 
The provisions of Section 8(b)(4(ii)(B) of the Act applicable 
to this case state that it shall be an unfair labor practice for a 
labor organization or its agents: 
 (4) . . . (ii) to  
threaten, coerce, or restrain any person engaged in commerce 
or in an industry affecting commerce, where in either case an 
object thereof isŠ 
. . . . 
(B) forcing or requiring any pe
rson to cease using, selling, 
handling, transporting, or otherwise dealing in the products of 
any other producer, processor, or manufacturer, or to cease 
doing business with any other person, or forcing or requiring 
any other employer to recognize or bargain with a labor or-
ganization as the representative of his employees unless such 
labor organization has been certified as the representative of 
such employees under the provisi
ons of section 159 of this ti-
tle: 
Provided,
 That nothing contained in this clause (B) shall 
be construed to make unlawful, where not otherwise unlaw-
ful, any primary strike or primary picketing; 
. . . . 
. . .  
Provided further,
 That for the purposes of this paragraph 
(4) only, nothing contained in such paragraph shall be con-
strued to prohibit publicity, othe
r than picketing, for the pur-
pose of truthfully advising the public, including consumers 
and members of a labor organization, that a product or prod-
ucts are produced by an employ
er with whom the labor organ-
ization has a primary dispute and are distributed by another 
employer, as long as such publicity does not have an effect of 
inducing any individual employed by any person other than 
the primary employer in the course of his employment to re-
fuse to pick up, deliver, or transport any goods, or not to per-
form any services, at the establishment of the employer en-
gaged in such distribution. 
 The above provisions are intended to shield neutrals from la-
bor disputes that are not their 
own.  They express ﬁthe dual 
congressional objectives of preser
ving the right of labor organi-
zations to bring pressure to bear on offending employers in 
primary labor disputes and of 
shielding unoffending employers 
and others from pressures in c
ontroversies not their own.ﬂ  
NLRB v. Denver Building Trades Council, 
341 U.S. 675, 692 
(1951).  Their purpose is to ﬁrestrict the area of industrial con-
flict insofar as this could be achieved by prohibiting the most 
obvious, widespread, and . . . da
ngerous practice of unions to 
widen that conflictﬂ and coer
ce employers unconcerned with 
the primary dispute.  
Carpenters Los Angeles County District 
Council Local 1976 v. NLRB, 
357 U.S. 93, 100 (1958).   For 
employers or persons to be unc
oncerned with the primary dis-
pute does not mean ﬁneutrals mu
st be totally disengaged from a 
labor dispute to retain their neutrality. [footnote omitted].  That 
is not the law.ﬂ 
Service Employees Local 525, 
329 NLRB 638, 
640 (1999).  Thus, Respondent Unions™ argument that the defi-
nition of labor dispute in Section 2(9) of the Act is broad 
enough to encompass its disputes 
with the neutrals impermissi-
bly stretches the definition.  Th
e only ﬁlabor disputeﬂ that Re-
spondent Unions had with the neutrals was their objection to 

the neutrals doing business with 
a primary employer or with 
another neutral company doing business with a primary em-
ployer. 
As stated by the Board, ﬁ. . . two elements [are] necessary to 
establish a violation of Section 8(
b)(4) . . . (ii)(B) of the Act.  
First, a labor organization must 
engage in conduct . . . which 
threatens, coerces, or restrains an
y person.  Further, [an] object 
of the foregoing conduct must be to force or require any person 
to cease dealing with or doing business with any other person.ﬂ 
Food & Commercial Workers Local 1776 (Carpenters Health 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 445
& Welfare Fund), 
334 NLRB 507, 507 (2001).  Respondent 
Unions™ conduct must be measured
 against those two elements. 
3.  The conduct of Respondent Unions 
In examining the first element necessary to establish a viola-
tion of Section 8(b)(4)(B) of the Act, it is helpful to categorize 
the conduct of Respondent Uni
ons.  Respondent Unions en-
gaged in the same types of ac
tivity, i.e., bannering and hand-
billing, albeit with variations in sites and employers or persons 
targeted.  Disposing of the latt
er activity first, there are no 
complaint allegations regarding the handbilling, and no party 
contends that any of the handbilling herein was, in itself, un-
lawful conduct.  Rather, it is conceded that all handbilling con-
stituted nonpicketing communications, which activity is not a 
violation of the Act. 
DeBartolo II, supra, wherein the Supreme 
Court recognized the constitutional and statutory protection of 
handbill messages that ﬁpress the benefits of unionism to the 
community and the dangers of inadequate wages to the econo-
my and the standard of living of the populace.ﬂ Id. at 576.  
While   evidence of investigation into the comparative labor 
costs of the primaries is somewh
at sketchy, Respondent Unions 
appear to have had a reasonable be
lief that the primaries did not 
meet area standards.  No party introduced evidence contradict-
ing that belief.  See 
Carpenters District Council of Detroit 
(Douglas Co.),
 322 NLRB 612 fn. 2 (1996).  Therefore, like 
those in DeBartolo II, the instant handbills truthfully detailed 
the existence of labor disputes
 with the primaries and urged 
handbill recipients to follow a ﬁwholly legal course of action.ﬂ 
Ibid.  That the handbills may have been caustic or insulting is 
immaterial.  See 
Service Employees Local 399 (Delta Air 
Lines), 
293 NLRB 602 (1989). 
The bannering is a different proposition.  Counsel for the 
General Counsel concedes that 
traditional picketing involving 
individuals patrolling while carryi
ng placards attached to sticks 
did not occur but argues, nonethel
ess, that Respondent Unions™ 
activity was picketing.  Certainl
y, the bannering has significant 
features akin to picketing: a visual message comprehensible at a 

glance and notice of a labor dispute.  The fact that the banners 
were essentially fixed and not utilized in patrolling does not 
materially affect the function of
 the banner as a visually dra-
matic notice that the Respondent Unions had labor disputes 
with named business entities.
26   Patrolling with or without 
placards is not essential to a fi
nding of picketing; the essential 
feature is placement of individuals at workplace entrances.  
Service Employees Local 87 (Trinity Maintenance), 
312 NLRB 715, 743 (1993);
 Laborers Local 389 (Calcon Construction 
Co.), 
287 NLRB 570, 573 (1987). 
Respondent Mountain West Carp
enters argues that its ban-
ners were not maintained ﬁat entrancesﬂ of any neutral employ-
er, standing instead between 24 and 750 feet away.  However, 
none of Respondent Unions clai
ms that the banners were not 
positioned so as to be easily visi
ble to any customers, suppliers, 
or visitors to the neutral employers or that they were not situat-
ed so as to target specific employers or persons.  Activity short 
                                                           
26 See 
Mine Workers District 29 (New Beckley Mining Corp.),
 304 
NLRB 71, 72 (1991), enfd. 977 F.2d 1470 (D.C. Cir. 1992), where the 
Board stated that ﬁactivity . . . relate
d to and in furtherance of [a] labor 
disputeﬂ was an element ﬁusually found in picketing.ﬂ 
of a traditional picket line that signals neutrals that ﬁsympathet-
ic action on their part is desire
d by the unionﬂ is regarded as 
ﬁsignal picketing.ﬂ  
Electrical Workers Local 98 (Telephone 
Man, Inc.), 
327 NLRB 593 fn. 3 (1999); 
Operating Engineers Local 12 (Hensel Phelps), 
284 NLRB 246, 248 fn. 3 (1987).  
See also 
Mine Workers Local 1329 (Alpine Construction), 
276 NLRB 415 (1985) (placing of banners on a fence post and stake 
was picketing).
27 Respondent Unions also argue that the bannering cannot be 
considered picketing because 
no ﬁconfrontationalﬂ activity 
occurred at any of the bannering 
sites.  However, confrontation 
in the sense of assertive or aggressive behavior is not a neces-
sary element of picketing.  The union in 
Service Employees 
Local 254 (Women & Infants Hospital),
28 contended that its 
carrying and wearing of signs while distributing leaflets was 
not picketing. 
 There is no evidence that any ﬁconfrontationalﬂ 
behavior took place or that the carrying and wearing of signs 
was other than peaceful and un
emphatic.  Without considering 
the style of the picketing, the Board adopted the administrative 
law judge™s rejection of the union™s argument and found a vio-
lation of Section 8(b)(4)(ii)(B) of
 the Act ﬁbased on [the] direct 
evidence of a prohibited second
ary objective [i.e., forcing the 
neutral hospital to cease doing 
business with the primary].ﬂ  
Accordingly, guided by the Board™s definitions, I conclude that 
the bannering herein constituted picketing.
29 Identifying Respondent Unions™ bannering as picketing re-
moves the conduct from the purview of 
DeBartolo II,
 which 
dealt with peaceful distributi
on of handbills ﬁwithout any ac-
companying picketing or patrolling
.ﬂ 485 U.S. at 571.  The 
Court described picketing as ﬁa mixture of conduct and com-
municationﬂ with the conduct ingr
edient ﬁthe most persuasive 
deterrent to . . . persons about
 to enter a business establish-
ment.ﬂ
30  The Court noted that the ﬁabsence of picketing in the 
[DeBartolo II] case distinguishes it from 
Typographical Union 37 v. NLRB, 
401 F.2d 952 (1968), enfg. 167 NLRB 1030 
(1967), wherein the Board determined that handbilling as part 
                                                           
27 Understandably, some customers 
and employees of the neutrals 
viewed the bannering as picketing.  Also, Anthony™s canceled work 
with Brady because of the ﬁpicke
ting,ﬂ and the Teamsters Union can-
celed a convention booking at the Islandia Hyatt because they declined 

to cross a ﬁpicket line.ﬂ 
28 324 NLRB 743 (1997). 
29 In his posthearing brief, counsel for the General Counsel states 
that Respondent Local 1506™s banner di
splays in connection with the 
Sycuan Casino, Viejas Casino, and Invitrogen projects ﬁdo not rise to 
the level of picketing.ﬂ  Counsel does not explain his reasoning, but 

presumably makes the distinction based on the distance between the 
bannering sites and the projects.  However, since the bannering was 
conducted at locations where customer
s, suppliers, and visitors must 
necessarily pass to reach the projec
ts, the distance is insignificant as 
regards the bannering impact on neut
ral persons. Therefore, I find the 
bannering in connection with the Sy
cuan, Viejas, and Invitrogen pro-
jects to constitute picketing.  Reliance on 
NLRB v. Fruit Packers Local 
760 (Tree Fruits),
 377 U.S. 58 (1964), or 
NLRB v. Retail Clerks Local 
1001 (Safeco),
 447 U.S. 607 (1980), is misplaced as those cases involve 
consumer picketing of struck products
, an issue not present here.  See 
Laborers Local 332 (C.D.G.), 
305 NLRB 298 (1991). 
30 485 U.S. at 580, quoting from the concurring opinion in 
NLRB v. 
Retail Store Employees, 
447 U.S. 607, 619 (1980). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 446 
of a consumer picketing 
campaign violated Section 
8(b)(4)(ii)(B).  The Board has also accepted the distinction, 
observing in Service Employees Local 525 (General Mainte-
nance Co.), 
supra at fn. 18, ﬁ[T]he Court in 
DeBartolo
 express-
ly distinguished the peaceful 
handbilling present in that caseŠ
which it found to be ‚expressi
ve™ and lawfulŠfrom activity 
such as ‚violence, picketing, or patrolling™ (485 U.S. at 577) 
which it found to be a combination of conduct and communica-
tion more likely to be found coercive under the Act.ﬂ 
Attaching the label ﬁpicketingﬂ 
to the bannering is not, how-
ever, dispositive of the question of lawfulness.  Picketing is not 
a necessary element of a secondary boycott.  The language of 
8(b)(4) does not define ﬁthreaten, 
coerce or restrainﬂ in terms of 
specific conduct and does not menti
on picketing.  The Court in 
DeBartolo II cautioned against giving ﬁa broad sweep,ﬂ to the 
words ﬁthreats, coercion, or rest
raints . . . [which] are nonspe-
cific, indeed vague.ﬂ
31 The Board has specifically rejected the 
concept that ﬁall picketing at a secondary site, no matter what 
the circumstances, is inherently 
coercive [i.e.] the union picket-
ed . . . a neutral employer, and therefore the union restrained or 
coerced a neutral employer in vi
olation of Section 8(b)(4)(B).ﬂ 
Carpenters Health & Welfare Fund
, supra at 509 (citations 
omitted).  Rather, the Board said, ﬁThe issue of whether picket-
ing is coercive must be determined on a case-by-case basis,ﬂ Id. 
at 507.  Since ﬁ[p]icketing at the premises of a neutral, second-
ary employer . . . is not per se a violation of the Act . . . [t]he 
test for determining whether such picketing is lawful is the 
objective of the secondary activity, as gleaned from the sur-
rounding circumstances.ﬂ Id
. at 509. 
 The lawfulness of a un-
ion™s conduct is based on the intent behind the picketing rather 
than the effect of the picketing.
  See 
International Rice Milling 
Co. v. NLRB,
 341 U.S. 665, 672 (1951) (ﬁThe substitution of 
violent coercion in place of peaceful persuasion would not in 
itself bring the complained-of conduct into conflict with 
8(b)(4). It is the object of 
union encouragement that is pro-
scribed by that section, rather 
than the means adopted to make 
it felt.ﬂ).  In 
Carpenters Health & Welfare Fund
, supra at 509, 
the Board approvingly cited the reasoning of the U.S. Court of 
Appeals for the District of Columb
ia Circuit, ﬁThe question . . . 
is: Did the Union intend a more di
rect effect on [the neutral]? 
The statute makes the ‚object thereof™ the critical factor.ﬂ 
Sea-farers Union v. NLRB, 
265 F.2d 585, 591 (D.C. Cir. 1959).  See 
also 
Carpenters District Council of Detroit (Douglas Co.),
 supra at 612, where jobsite picke
ting ﬁengaged in solely for the 
lawful purpose of protesting [the primary™s] failure to meet area 
standards,ﬂ and which correctly identified both the purpose and 
the primary, did not have a ﬁproscribed secondary object di-
rected at [the neutral]ﬂ and 
thus did not violate Section 
8(b)(4)(B).  For the Board, ﬁIt is well settled that picketing (or 
other coercive conduct) violates 
Section 8(b)(4) if the object of 
it is to exert improper influence on a neutral party [citations 
omitted].ﬂ  
Mine Workers District 29 (New Beckley Mining 
Corp.),
 supra at 73. 
In sum, the Act in pertinent part requires a cease-doing-
business object as a footing 
for a violation of Section 
                                                           
31 485 U.S. at 578, quoting from 
NLRB v. Drivers, 
362 U.S. 274, 290 
(1960). 
8(b)(4)(B).  The objective need not
 be ﬁthe sole objectﬂ of the 
conduct.  
Denver Building Trades Council, 
supra at 689.  It is 
sufficient that a labor organization seeks to enmesh neutral 
employers in its dispute with 
a primary employer in the hope 
the neutral employers will use their influence with the primary 
employers to resolve the labor dispute in the union™s favor.  
Service Employees Local 525 (General Maintenance Co.), 
su-pra at 641.  It is crucial, theref
ore, to determine what the objects 
were of Respondent Unions™ banner
ing.  If Respondent Unions™ 
bannering objective was solely to 
require primary employers to 
conform to prevailing area standards, a matter with which un-
ions are understandably and legi
timately concer
ned, no unlaw-
ful object was present.  Howeve
r, labor organizations may not 
threaten, coerce, and restrain persons covered by the Act under 
the pretext of protecting or adva
ncing area labor standards.   
The determination of Respondent 
Unions™ object is essentially 
one of evidence.  Bearing in mind that the ﬁinquiry must be 
based on the intent, rather than on the effects of the union™s 
conduct [and that] the union™s intent is measured as much by 
the necessary and foreseeable cons
equences of its conduct as by 
its stated objective,ﬂ the ﬁtot
ality of circumstancesﬂ of Re-
spondent Unions™ bannering must
 be reviewed to determine 
whether the conduct was threatening, coercive, or restraining 
within the meaning of Section 8(b)(4)(B) of the Act.
32 Although the bannering that took place herein was clearly a 
coordinated effort among separate 
organizations affiliated with 
the United Brotherhood of Carpenters and Joiners of America, 
the circumstances as to each i
ndividual respondent differ.  I 
have, therefore, examined the circumstances separately. 
a.  Respondent Local 1827 
In August, UPS contracted 
with nonunion construction com-
pany Corsair.  At all times
 relevant, Respondent Local 1827 
was engaged in a dispute with Corsair but had no dispute with 
UPS.  Shortly after Corsai
r commenced work, Respondent 
Local 1827 emailed UPS, stating th
at the Corsair contract was 
ﬁa real slap in the face of . . . .members. . . .ﬂ that the Union 
could not sit by during an ﬁ. . . economy . . . downturnﬂ while 
ﬁa contractor paying . . . below area standards and using a large 
out of state work force. . . .ﬂ performed the work, and that a 
banner display would result. 
 Although the email mentioned 
Corsair™s failure to meet area standardsŠpresumably wages 
and benefitsŠthe thrust of the 
message was that work had been 
given to a contractor that did not employ Respondent Local 
1827™s members.  The union styled the contract award as a slap 
in the face of ﬁmembers,ﬂ and 
placed its objection to subarea 
standard wages on the same level 
as the use of an out-of-State 
work force, a consideration unrelated to area standards. 
Two days after sending the 
email, Respondent Local 1827 
established banners at the UPS north building where Corsair 
performed no work and at the UPS south building at entrances 
from which Corsair was barred and 
which Corsair did not use.  
Although accompanying handbills correctly identified the Un-
ion™s dispute with Corsair and legitimately solicited customer 
                                                           
32 Mine Workers District 29 (New Beckley Mining Corp.),
 supra at 
73 (citations omitted).  See also 
Carpenters Health & Welfare Fund,
 supra. 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 447
pressure of UPS, the banners th
emselves identified only UPS as 
the targeted employer.  Moreov
er, the handbilling appears to 
have been incidental to Respon
dent Locals™ bannering.  In its 
posthearing brief, counsel for Res
pondent Locals stated that for 
the most part, individuals accompanying the banners, ﬁdid not 
actively seek to dist
ribute handbills but did so only if someone 
approached and asked for one.ﬂ  
It appears that the banners and 
not the handbills were the focal 
points of the Union™s activity.  
The conjunction of ﬁSHAME ON UPSﬂ and ﬁLABOR 
DISPUTEﬂ on the banners, without any limiting language, 
could only have conveyed the me
ssage that Respondent Local 
1827 had a primary labor dispute 
with UPS and evidences sec-
ondary intent.
33  In fact, union representative, Mr. Kessler, 
affirmed just that when he told Newell, ﬁWe™re tired of UPS 
doing this, hiring non-union employees.ﬂ 
After a few weeks of banneri
ng, Respondent Local 1827 sent 
another email to UPS, promisin
g to expand its ﬁmessageﬂ and 
expressing regret that such ac
tion must take 
place since ﬁwe 
have always been a part of your
 work force here in Las Vegas 
when UPS has expanded. . . .ﬂ  
Again, the clear implication was 
that Respondent Local 1827 mainly objected to UPS™ use of a 
nonunion contractor rather than to reduced area standards.  The 
only way in which UPS could 
resolve Respondent Local 1827™s 
grievances as expressed in both emails and in Kessler™s state-
ment to Newell would be for UPS to replace Corsair with a 
union-signatory contractor.  
The circumstances surrounding 
Respondent Local 1827™s banneri
ngŠits centering its activity 
at locations identified with UPS rather than Corsair, its banner 
identification of UPS as focus of its labor dispute, and its relat-
ed communications to UPSŠall demonstrate that the main 
object of the bannering was to force the neutral UPS to cease 
doing business with the primary Corsair. 
b.  Respondent Local 1506 
In January, Respondent Local 1506 representatives sought to 
interest E&K, AZ in signing a labor agreement.  After E&K, 
AZ™s refusal and at all times 
relevant, Respondent Local 1506 
was engaged in a dispute with
 E&K, AZ but had no dispute 
with Griffin, Double AA, Artisan 
Homes, Harkins,
 Westpac, or 
Vanguard Health Systems.  In
 August, Respondent Local 1506 
sent letters to numerous cont
ractors and businesses regarding 
the asserted failure of E&K, AZ to meet area standards.  The 
Union advised the companies to 
avoid a projected ﬁaggressive 
public information campaign against E&K, AZﬂ by refusing to 
use or do business with E&K, AZ. 
 As the letters stated, ﬁ. . . 
[Not allowing E&K, AZ to work on your projects] will provide 
the greatest protection against your firm becoming publicly 
involved in this dispute.ﬂ  Re
spondent Local 1506 did not sug-
gest any method whereby A&K, AZ might satisfy the union 
that it met area standards on jobsites within the union™s juris-
diction.  It did not propose anything short of precluding A&K, 
AZ™ presence on a jobsite to prov
ide ﬁthe greatest protection.ﬂ 
                                                           
33 In this, as in all other bannering, I have not considered the truth or 
falsity of the banner wording but 
only whether the message evinces an 
intent to enmesh a neutral employer 
or person in a dispute not its own.  
Signs misleading viewers as to the nature of the dispute may reveal a 
secondary aim. See 
Service Employees Local 87 (Trinity Maintenance), 
312 NLRB at 754 (1993). 
Thereafter, when Respondent Local 1506 established ban-
ners at the following sites, it 
named only the following neutrals 
although the disputes admitt
edly involved only E&K, AZ. 
 Neutral name on banner    Primary Banner Site 
 Artisan Homes     E&
K, AZ Artisan Homes 
    Lofts Project 
Harkins     E&K, AZ Christown Theater 
      (primary not 
      present) 
    North Valley 
      Theater (primary 
      not present) 
    Harkins main 
      offices (primary 
      not present) 
Vanguard Health 
  Systems     E&K, AZ Phoenix Memorial 
      Hosp (primary not 
      present) 
    Phoenix Baptist 
      Hosp (primary not 
      present) 
    Arrowhead Com- 

       munity Hosp 
      (primary not 
      present) 
 Brown of Artisan Homes complained to union representa-
tive, Cahill, that the union had 
never given him information on 
what the area standard wages were.  Cahill™s response that 
maybe he would give Brown a ca
ll, followed by inaction, sug-
gests that raising area standards on the Artisan Homes Lofts 
Project was not of paramount concern, leaving a reasonable 
inference that some other objec
t was.  The remaining object 
could only have been the removal of E&K, AZ from the job, 

which was to be accomplished by pressure on Artisan Homes to 
put pressure on its general cont
ractor, Westpac, to cease doing 
business with E&K, AZ.  Such an inference is strengthened by 
Respondent Local 1506™s refusal to
 move its bannering to the 
gate reserved for the primary when the gate was established on 
September 19.  In that same mont
h, Cahill refused to meet with 
E&K, AZ representative to discuss the handbill allegations, 
again suggesting that Res
pondent Local 1506™s purpose was 
something more than resolving subarea standards. 
Although the accompanying handbills at each of the banner-
ing sites correctly identified th
e union™s dispute with E&K, AZ 
and legitimately solicited customer
 pressure of the neutral, the 
banners themselves identified only the neutrals as the targeted 
employers.  The conjunction of ﬁSHAME ON [NEUTRAL 
PERSON]ﬂ and ﬁLABOR DISP
UTEﬂ on the banners could 
only have conveyed the message that Respondent Local 1506 
had labor disputes with the ne
utrals and evidences secondary 
intent.  Further, the circum
stances surrounding Respondent 
Local 1506™s banneringŠits centering 
its activities at locations 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 448 
identified with neutral companies rather than with A&K, AZ,
34 its banner identification of neutral companies as primary to its 
labor disputes, its related comm
unications to the neutrals, and 
its refusal to discuss area standardsŠall demonstrate that the 
main object of the bannering was to force neutral companies to 
cease doing business with the primary, E&K, AZ. 
During 2000 through 2003, Respondent Local 1506 admit-
tedly had no dispute with Reno
, Kilroy Realty, Morrison & 
Foerster, Peregrine, Prentiss, Diversa, Roel, Sempra, Sycuan 
Casino, Viejas Casino, Invitrog
en, Anthony™s, Hawkins, Sun 
Microsystems, Sundt, Grossmont
 Hospital, Sharp Hospital, 
Dillingham, Manchester Resort
s, Doug Manchester, Grand 
Hyatt, Marriott, Hyatt Hotels Corporation, Hyatt Islandia, 
Clark, Chicken of the Sea, Pre
vost, or Westin Bonaventure.  
During that time, Respondent 
Local 1506 notified various con-
struction companies that it had 
an area standards dispute with 
Brady.  After giving notification 
of its dispute with Brady, Re-
spondent Local 1506 established ba
nners at the following sites, 
naming only the following neutra
ls, although the disputes ad-
mittedly involved only Brady: 
 Neutral name on banner Primary Banner Site 
 Reno Contracting Brady Reno offices 

Kilroy Realty 

Morrison & Foerster Brady Valley Center 
Peregrine     Project 
Prentiss Properties 
 Diversa  Brady Adjacent to the 

      Diversa Project 
Sempra  Brady Sempra Project 
Sycuan Casino  Brady Road leading to 
      Sycuan Casino 
      project 
Viejas Casino  Brady Road leading to 
      Viejas Casino 

      Project 
 Invitrogen  Brady Three miles from 
      the Invitrogen 
      Project 
      (Primary not 
      present) 
Anthony™s Fish 
  Grotto  Brady Anthony™s restau- 
      rant on Harbor 
      (primary not 
      present) 
Sun Microsystems Brady Sun Microsystems 
      Project 
Grossmont Hospita lBrady Grossmont Hospi- 
      tal Project 
Sharp Hospital  Brady Sharp Hospital 
      Project 
Hyatt   Brady Grand Hyatt 
                                                           
34 Picketing when the primary employer™s employees are not present 
is evidence of a secondary object.  
Service Employees Local 87 (Trinity 
Maintenance), supra at 747, and cases cited therein. 
Hyatt   Brady Hyatt Islandia 
      (primary not 
      present) 
Doug Manchester Brad
y Marriott (primary 
      not present) 
Chicken of the Sea Brady Chicken of the Sea 
      Project 
 Respondent Local 1506 made clear its object in the Brady-
related bannering in early 2002 when McCarron met with Scott 
Brady and asked him to consider
 collective-bargaining negotia-
tions with the Carpenters, as a contract with the union would 
bring relief from the bannering.  Even without McCarron™s 

bargaining solicitation, Responde
nt Local1506 left
 little doubt 
as to what its objective was by Thornhill™s communication to 
Dealy during the Grand Hyatt-re
lated bannering that if Man-
chester replaced Brady with a union contractor the banners 
would immediately go away.   Th
e inescapable inference to be 
drawn from Thornhill and Dealy™s exchange is that Respondent 
Local 1506 was doing more than trying to promote area stand-
ards; it was pressuring the neutral Manchester to pressure the 
neutral Clark to cease doing business with the primary Brady.  
That inference is only reinforced by Respondent Local 1506™s 
involvement of Hyatt Islandia, 
a company wholly unassociated 
with the dispute, and by its c
ontinued bannering at the Valley 
Center Project, the Diversa proj
ect, the Sempra project, the 
Sycuan Casino project, and th
e Viejas Casino project after 
Brady had concluded its work and left the jobsites. 
Although the handbills at each of
 the bannering sites named 
above correctly identified the uni
on™s dispute with the primary, 
Brady, and legitimately solicite
d customer pressure of the neu-
trals, the banners themselves id
entified only the neutrals as the 
targeted employers.  The conjunction of ﬁSHAME ON 
[NEUTRAL PERSON]ﬂ and ﬁLABOR DISPUTEﬂ on the ban-
ners could only have conveyed 
the message that Respondent 
Local 1506 had labor disputes with
 the neutrals and evidences 
secondary intent.  Further, the circumstances surrounding Re-
spondent Local 1506™s banneringŠits activity at neutral loca-
tions rather than where the primary was performing work, its 
banner identification of neutrals as
 primary to its labor disputes, 
and its communications to neutra
lsŠall demonstrate that the 
main object of the bannering was, 
through either direct or indi-
rect pressure, to compel neutrals employers or persons to cease 
doing business with Brady. 
In 2002, Respondent Local 1506 had no dispute with the 
Westin Bonaventure.  Neverthe
less it established banners at 
two street corners near the hotel, naming only the neutral Wes-
tin Bonaventure although the dis
pute admittedly involved just 
the primary, Precision. 
Although Westin Bonaventure requested by letter that Re-
spondent Local 1506 stop ﬁpicketi
ng and leafletingﬂ and later 
informed the union that Precision had concluded its work at the 
hotel and was no longer presen
t, Respondent Local 1506 made 
no response and continued banner
ing.  Although the handbills 
at Westin Bonaventure correctl
y identified the Union™s dispute 
with the primary, Precision, and legitimately solicited customer 
pressure of Westin Bonaventure,
 the banners themselves identi-
fied only Westin Bonaventure as the targeted employer.  The 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 449
conjunction of ﬁSHAME ON WE
STIN BONAVENTUREﬂ and 
ﬁLABOR DISPUTEﬂ on the banne
rs could only have conveyed 
the message that Respondent 
Local 1506™s labor dispute was 
with Westin Bonaventure and 
evidences secondary intent.  
That, as well as Respondent Lo
cal 1506™s continued bannering 
of Westin Bonaventure after Precision had concluded its work 
and left the jobsite, demonstrates that the main object of the 
bannering was to compel Westin Bonaventure to cease doing 
business with Precision. 
c.  Respondent Local 209 
Respondent Local 209 had a dispute with Cuthers but not 
with Taira, Thermal, or King™s Hawaiian.   Respondent Local 
209 did not banner at the jobsite where Cuthers performed 
work for Thermal but bannered at King™s Hawaiian Restaurant 
and Bakery. 
The handbills at King™s Hawaiian Restaurant and Bakery 
correctly identified Cuthers as the company with whom Re-
spondent Local 209 had a dispute, but the banner identified 
only King™s Hawaiian as the targeted employer.  The conjunc-
tion of ﬁSHAME ON KING™S HAWAIIANﬂ and ﬁLABOR 
DISPUTEﬂ on the banners could only have conveyed the mes-
sage that Respondent Local 209 had a labor dispute with that 
neutral company and evidences secondary intent. 
d.  Respondent Mountain West Carpenters 
At all times relevant, Respond
ent Mountain West Carpenters 
was engaged in a labor dispute with E&K, Denver but had no 
dispute with State Farm, Holder
, CU, Hensel-Phelps,  Legacy, 
or J. E. Dunn.   Respondent 
Mountain West Carpenters in-
formed various neutral companie
s and persons of its dispute, 
stating the basis as E&K, Denve
r™s failure to meet area labor 
standards and requesting the neut
rals to exercise managerial 
discretion to prevent E&K, De
nver from performing work on 
any of their projects ﬁunless and until it generally meets area 
labor standards for all of its carpentry craft work.ﬂ  In that noti-
fication and in the accompanying announcement that a publici-
ty campaign of bannering and handbilling would ensue, Re-
spondent Mountain West Carpen
ters was only exercising its 
lawful right to inform others of its intention to protect area 
labor standards.  Similarly, handbills distributed at each banner-
ing site correctly and lawfully
 described Respondent Mountain 
West Carpenters™ dispute with E&
K, Denver.  If that were the 
extent of the union™s conduct, there would be little reason for 
supposing that Respondent Mountai
n West Carpenters had any 
cease-doing-business objective in its campaign against E&K, 
Denver.   Conduct ﬁaimed at forc
ing an employer, which in fact 
pays substandard wages, to conform to area standards . . . is 
lawful unless there is independent evidence to controvert the 

Union™s overt representations of its objective.ﬂ  
Journeyman Local 741 (Keith Riggs Plumbing & Heating Contractor), 
137 NLRB 1125, 1126 (1962).  The banners displayed by Respond-
ent Mountain West Carpenters at
 each of the bannering sites 
provide just such independent evidence. 
The banners displayed by Respondent Mountain West Car-
penters identified only the neutrals
 as the union™s targets.  Ex-
cept for the State Farm banner, the banners included the words 
ﬁLABOR DISPUTE.ﬂ The conjunction of ﬁLABOR DISPUTEﬂ 
with the names of neutral employ
ers or persons could only have 
conveyed the message that Resp
ondent Mountain West Carpen-
ters had labor disputes with th
e named neutrals and evidences 
secondary intent.  Further, Re
spondent Mountain West Carpen-
ters established banners targetin
g the neutrals at locations far 
from the sites where the primary,
 A&K, Denver, was working.  
The wording on the banners and the positioning of the banners 
at locations where only the neutrals were present evidence an 
intent to enmesh neutral employers or persons in the union™s 
dispute with the primary employer.
35  Respondent Mountain 
West Carpenters™ conduct demonstr
ates that the main object of 
its bannering was, through either direct or indirect pressure, to 
compel neutrals to cease doing business with the primary, 
E&K, Denver. 
e.  Respondent Unions 
Considering the circumstances of Respondent Unions™ ban-
nering overall, as set forth above, I find that notwithstanding 
the use of banners in place of 
traditional picket signs, the ban-
nering conduct constituted picketing.  I further conclude that 
Respondent Unions™ intents an
d purposes in bannering were 
secondary.  I base my conclusion, in the cases relating to Re-
spondent Locals, on the statemen
ts and communications made 
prior to and contemporaneous with
 the bannering, and in all the 
cases on the circumstances of the bannering itself. The only 
message the banners could reasona
bly have conveyed to view-
ers, including customers, suppliers
, and visitors of the targeted 
employers or persons, was that Respondent Unions had primary 
labor disputes with the neutrals
 named on the banners.  It does 
not matter that inferences draw
n by those who viewed the ban-
ners might be inaccurate as to the target and nature of the dis-
pute.  Respondent Unions must 
have foreseen that misconcep-
tions would be the consequence of their bannering, and their 
failure to guard against, indeed
 their fostering of, such miscon-
ceptions further evidences secondary intent.  The explanatory 
handbills do not vitiate the impact of the banners.  Banners 
were placed ﬁto provide the grea
test visibility to passing traffic 
and the general public,ﬂ few of 
whom, presumably, would take 
a handbill.  Further, Respondent 
Locals, ﬁdid not actively seek 
to distribute handbills but did so only if someone approached 
and asked for one.ﬂ  Given the placement of the banners facing 
busy streets and Respondent Unions
™ constrained distribution of 
the handbills, it is reasonable to
 conclude that most banner 
viewers did not, and were not intended to, read the handbills.   
It seems clear that the bannering, with its secondary message, 
was not merely incidental to th
e lawful handbilling; rather, the 
handbilling was incidental to 
the secondary message, the im-
plicit purpose of which was to en
mesh neutrals in primary dis-
putes.  The evidence, therefore, establishes that in each instance 
of bannering, Respondent Unions had the intent and purpose of 
causing the targeted neutral employers or persons so much 
discomfiture through customer, s
upplier, or visitor complaints, 
                                                           
35 This analysis holds true as to Respondent Mountain West Carpen-
ters™ bannering of State Farm.  Alt
hough that banner did not include the 
words ﬁlabor dispute,ﬂ the State Farm
 bannering was part and parcel of 
Respondent Mountain West™s overall plan of attack against E&K, Den-
ver, the circumstances of which are sufficient to show Respondent™s 

secondary intent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 450 
inquiries, criticism, or withheld
 business that the neutral em-
ployers or persons would either cease doing business with the 
primary employers or influence other neutral employers or 
persons to cease doing business w
ith the primary employers.  
Accordingly, I find that Respon
dent Unions™ above-described 
bannering conduct with its unlaw
ful objects, in each instance, 
violates Section 8(b)(4
)(ii)(B) of the Act. 
CONCLUSIONS OF 
LAW 1.  Respondent Unions are each a labor organization within 
the meaning of Section 2(5) of the Act. 
2.  Corsair, E&K, AZ, Brady, Precision, Cuthers, and E&K, 
Denver are persons and/or employers engaged in commerce or 
in an industry affecting commer
ce within the meaning of Sec-
tions 2(1), (2), (6), and (7) and 8(b)(4) of the Act. 
3.  UPS, Westin Bonaventur
e, King™s Hawaiian, Tiara, 
Thermal, Artisan Homes, Double 
AA, R. J. Griffin, Harkins, 
Vanguard, Westpac, Anthony™s, 
Clark, Diversa, Grossmont, 
Hawkins, Grand Hyatt, Hyatt Islandia, Marriott, Invitrogen, 
Kilroy, Manchester, Doug Manchester, Morrison & Foerster, 
Dillingham, Peregrine, Prentiss, 
Prevost, Reno, Roel, Sempra, 
Sharp, Sun Microsystems, Sundt, Chicken of the Sea, Sycuan 
Band, Sycuan Casino, Viejas Band, Viejas Casino, State Farm, 
Holder, UC, Hensel-Phelps, Legacy, and J. E. Dunn are persons 

and/or employers engaged in commerce or in an industry af-
fecting commerce within the meani
ng of Sections 2(1), (2), (6), 
and (7) and 8(b)(4) of the Act. 
4.  Respondent Local 1827, by 
picketing the north building 
and South Building of UPS in 
Las Vegas, Nevada, from August 
29, 2002, until approximately Oc
tober 18, 2002, with banners 
that did not identify Corsair as the primary disputant, at times 
and places when and where no employees of Corsair were 
working, and with the intent and purpose of enmeshing UPS in 
its dispute with Corsair, engage
d in conduct that violated Sec-
tion 8(b)(4)(ii)(B) of the Act. 
5.  Respondent Local 1506, by pi
cketing at the Lofts Project 
in Phoenix, Arizona, from mid-August 2002 until approximate-
ly October 18, 2002, with a banner that did not identify E&K, 
AZ as the primary disputant and 
with the intent and purpose of 
enmeshing Artisan Homes and Westpac in its dispute with 
E&K, AZ, engaged in conduc
t that violated Section 
8(b)(4)(ii)(B) of the Act. 
6.  Respondent Local 1506, by picketing at the Christown 
Theatre and the North Valley Theatre in Phoenix, Arizona and 
the Harkins Theater corporate offices in Scottsdale, Arizona 
beginning September 4, 10, and 
18, 2002, respectively, until 
approximately October 18, 2002,
 with banners that did not 
identify E&K, AZ as the primary disputant, at times and places 
when and where no employees of
 E&K, AZ were working and 
with the intent and purpose of enmeshing Harkins and Double 
AA in its dispute with E&K, AZ, engaged in conduct that vio-
lated Section 8(b)(4)(ii)(B) of the Act. 
7.  Respondent Local 1506, by 
picketing at the Phoenix Me-
morial Hospital, Phoenix Baptist 
Hospital in Phoenix, Arizona, 
and the Arrowhead Community Hospital in Glendale, Arizona, 
from September 4, 2002, until ap
proximately October 18, 2002, 
with banners that did not identify E&K, AZ as the primary 
disputant, at times and places when and where no employees of 
E&K, AZ were working, and with the intent and purpose of 
enmeshing Vanguard Health System
s and R. J. Griffin in its 
dispute with E&K, AZ, engaged 
in conduct that violated Sec-
tion 8(b)(4)(ii)(B) of the Act. 
8.  Respondent Local 1506, by 
picketing at the Reno offices 
in San Diego, California, begi
nning early 2000 and continuing 
throughout 2001 and 2002 with banners that did not identify 
Brady as the primary disputant, at times and places when and 
where no employees of Brady were working, and with the in-
tent and purpose of enmeshing Reno in its dispute with Brady, 
engaged in conduct that violated Section 8(b)(4)(ii)(B) of the 
Act. 9.  Respondent Local 1506, by pi
cketing at the Valley Center 
Project in San Diego, California, beginning in about 2000 with 
banners that did not identify Brad
y as the primary disputant, at 
times and places when and where no employees of Brady were 
working, and with the intent and purpose of enmeshing Kilroy 
Realty, Prentiss, Peregrine, Morrison & Foerster, and Reno in 
its dispute with Brady, engaged 
in conduct that violated Section 
8(b)(4)(ii)(B) of the Act. 
10.  Respondent Local 1506, by 
picketing near the Diversa 
Project beginning in late 2000 and continuing until about early 
2002 with banners that did not 
identify Brady as the primary 
disputant, at times and places when and where no employees of 
Brady were working, and with the intent and purpose of en-
meshing Diversa and Reno in its 
dispute with Brady, engaged 
in conduct that violated Sec
tion 8(b)(4)(ii)(B) of the Act. 
11.  Respondent Local 1506, by 
picketing at the Sempra Pro-
ject beginning October 2, 2000,
 and continuing until about 
December 2001 with banners that did not identify Brady as the 
primary disputant, at times and places when and where no em-
ployees of Brady were working, and with the intent and pur-
pose of enmeshing Sempra and Roel in its dispute with Brady, 
engaged in conduct that violated Section 8(b)(4)(ii)(B) of the 
Act. 12.  Respondent Local 1506, by 
picketing on the road lead-
ing to the Sycuan Casino Project beginning in about July 2000 
and continuing until about January 2002 with banners that did 
not identify Brady as the primary disputant, at times when no 
employees of Brady were working at the project, and with the 
intent and purpose of enmeshing the Sycuan Band of the Ku-
meyaay Nation in its dispute with Brady, engaged in conduct 
that violated Section 8(
b)(4)(ii)(B) of the Act. 
13.  Respondent Local 1506, by 
picketing on the road lead-
ing to the Viejas Casino Proj
ect beginning in about June 1999 
and continuing until November 2001 with banners that did not 
identify Brady as the primary disputant, at times when no em-
ployees of Brady were working at the project, and with the 
intent and purpose of enmeshing the Viejas Band of the Ku-
meyaay Nation in its dispute with Brady, engaged in conduct 
that violated Section 8(
b)(4)(ii)(B) of the Act. 
14.  Respondent Local 1506, by 
picketing at an intersection 
significant to reaching the Invitr
ogen Project from about July or 
August 2001 until about July or August 2002 with banners that 
did not identify Brady as the primary disputant, at times when 
no employees of Brady were working at the project, and with 
the intent and purpose of enmeshing the Invitrogen and Reno in 
 CARPENTERS LOCAL 1827
 (UNITED PARCEL SERVICE)
 451
its dispute with Brady, engaged 
in conduct that violated Section 
8(b)(4)(ii)(B) of the Act. 
15.  Respondent Local 1506, by picketing sporadically at 
Anthony™s main restaurant during June and July 2001 with 
banners that did not identify Brad
y as the primary disputant, at 
times and places when and where no employees of Brady were 
working, and with the intent and purpose of enmeshing Antho-
ny™s and Hawkins in its dispute 
with Brady, engaged in conduct 
that violated Section 8(
b)(4)(ii)(B) of the Act. 
16.  Respondent Local 1506, by picketing at the Sun Mi-
crosystems Project sometime between July 1999 and December 
2000 with banners that did not 
identify Brady as the primary 
disputant and with the intent and purpose of enmeshing Sun 
Microsystems and Sundt in its dispute with Brady, engaged in 
conduct that violated Section 8(b)(4)(ii)(B) of the Act. 
17.  Respondent Local 1506, by picketing at the Grossmont 
Hospital Project beginning A
ugust 2001 and continuing until 
about October 18, 2002, with ba
nners that did not identify 
Brady as the primary disputant 
and with the intent and purpose 
of enmeshing Grossmont Hospital Corporation and Sundt in its 
dispute with Brady, engaged in
 conduct that vi
olated Section 
8(b)(4)(ii)(B) of the Act. 
18.  Respondent Local 1506, by picketing at the Sharp Me-
morial Project beginning in spring of 2001 and continuing until 
about October 18, 2001, with ba
nners that did not identify 
Brady as the primary disputant 
and with the intent and purpose 
of enmeshing Sharp Memorial and Dillingham in its dispute 
with Brady, engaged in co
nduct that violated Section 
8(b)(4)(ii)(B) of the Act. 
19.  Respondent Local 1506, by picketing at the Grand Hyatt 
and the Hyatt Islandia beginning August 2001, and at the Mar-
riott beginning September 2001, with banners that did not iden-
tify Brady as the primary disputant, at times and places when 
and where no employees of Brady were working, and with the 
intent and purpose of enmesh
ing Manchester Resorts, Doug 
Manchester, Grand Hyatt, Hyatt Is
landia, Marriott, and Clark in 
its dispute with Brady, engaged 
in conduct that violated Section 
8(b)(4)(ii)(B) of the Act. 
20.  Respondent Local 1506, by picketing at the Chicken of 
the Sea Project beginning May 2002 and continuing until about 
October 2002 with banners that did not identify Brady as the 
primary disputant and with the intent and purpose of enmeshing 
Chicken of the Sea and Prevost in its dispute with Brady, en-
gaged in conduct that violated Se
ction 8(b)(4)(ii)(B) of the Act. 
21.  Respondent Local 1506, by picketing at the Westin 
Bonaventure beginning March 20
02 and continuing through the 
first week of September 2002 with 
banners that did not identify 
Precision as the primary disputant, at times and places when 
and where no employees of Preci
sion were working, and with 
the intent and purpose of enmesh
ing Westin Bonaventure in its 
dispute with Precision, engaged 
in conduct that violated Section 
8(b)(4)(ii)(B) of the Act. 
22.  Respondent Local 209, by picketing at the King™s Ha-
waiian Restaurant and Bakery
 beginning May 1, 2002, and 
continuing through the first week of September 2002, with 
banners that did not identify Cuthers as the primary disputant, 
at times and places when and where no employees of Cuthers 
were working, and with the intent and purpose of enmeshing 
Taira, Thermal, and King™s Hawaii
an Restaurant and Bakery in 
its dispute with Cuthers, engage
d in conduct that violated Sec-
tion 8(b)(4)(ii)(B) of the Act. 
23.  Respondent Mountain West
 Carpenters, by picketing 
State Farm at the State Farm Greeley site on September 6, 9, 
and 10, 2002, at the State Farm 
University Avenue site on Sep-
tember 10, 2002, at the State Fa
rm Market Street site on Sep-
tember 17, 2002, and at the State 
Farm Stout Street site on Sep-
tember 26, 2002, with banners that did not identify E&K, Den-
ver as the primary disputant, at times and places when and 
where no employees of E&K, De
nver were working, and with 
the intent and purpose of enmeshing State Farm and Holder in 
its dispute with E&K, Denver, e
ngaged in conduct that violated 
Section 8(b)(4)(ii)(B) of the Act. 
24.  Respondent Mountain West
 Carpenters, by picketing 
CU Health Sciences Center at the Skaggs site, 6 miles from the 
CU Research Center Project on 
September 13, 2002, with ban-
ners that did not identify E&K,
 Denver as the primary dispu-
tant, at times and places when and where no employees of 
E&K, Denver were working, and 
with the intent and purpose of 
enmeshing CU and Hensel-Phelp
s in its dispute with E&K, 
Denver, engaged in conduct that 
violated Section 8(b)(4)(ii)(B) 
of the Act. 25.  Respondent Mountain West
 Carpenters, by picketing 
Legacy at the Cherry Street site, near Legacy offices, on Sep-
tember 19, 2002, with banners that did not identify E&K, Den-
ver as the primary disputant, at times and places when and 

where no employees of E&K, De
nver were working, and with 
the intent and purpose of enmeshing Legacy and J. E. Dunn in 
its dispute with E&K, Denver, e
ngaged in conduct that violated 
Section 8(b)(4)(ii)(B) of the Act. 
26.  The aforementioned unfair labor practices affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that Respondent Unions have engaged in cer-
tain unfair labor practices, I find that each must be ordered to 
cease and desist and to take certain affirmative action designed 
to effectuate the policies of the Act. 
[Recommended Order omitted from publication.] 
 